[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

EXHIBIT 10.47

AMENDED AND RESTATED LICENSE AGREEMENT

This AMENDED AND RESTATED LICENSE AGREEMENT (the “Agreement”), effective as of
January 8, 2014 (the “Amendment Effective Date”), is made by and between Sunesis
Pharmaceuticals, Inc., a Delaware corporation, having a principal place of
business at 395 Oyster Point Boulevard, Suite 400, South San Francisco, CA 94080
(“Sunesis”), and Millennium Pharmaceuticals, Inc., a Delaware corporation,
having a principal place of business at 40 Landsdowne Street, Cambridge,
Massachusetts 02139 (“Millennium”). Sunesis and Millennium are sometimes
referred to herein individually as a “Party” and collectively as the “Parties”.

BACKGROUND

A. Sunesis has developed proprietary technology and know-how for the discovery
and optimization of small molecules that bind to enzyme targets and
protein-protein interfaces, with special expertise towards kinases.

B. Pursuant to a Collaboration Agreement (the “Original Agreement”) effective as
of August 27, 2004 (the “Original Agreement Effective Date”) by and between
Sunesis and Biogen Idec MA Inc. (“Biogen Idec”), as amended, Sunesis and Biogen
Idec collaborated on the discovery and development of small molecules that
modulated Collaboration Targets (as defined in the Original Agreement), and
discovered and commenced development of several compounds, including compounds
designated as BIIB024 and [ * ], it being understood that BIIB024 has been
designated as a “Development Candidate” under the terms of the Original
Agreement.

C. Pursuant to a Termination and Transition Agreement (the “Three Party
Agreement”) dated as of March 31, 2011 (the “Effective Date”), Sunesis, Biogen
Idec and Millennium agreed that (i) Millennium shall succeed to the rights of
Biogen Idec under the Original Agreement with respect to the Licensed Compounds
and certain other compounds and, in order to effectuate the foregoing,
(ii) Sunesis and Millennium shall enter into that certain License Agreement,
dated the Effective Date (the “License Agreement”), Sunesis and Biogen Idec
shall enter into an amendment and restatement of the Original Agreement (the
“New Sunesis-Biogen Agreement”), and Millennium and Biogen Idec shall enter into
an asset transfer agreement (the “Millennium-Biogen Agreement”).

D. Pursuant to the License Agreement, Millennium has been developing BIIB024 and
designated small molecules that bind to two different targets, the Raf Target
and the PDK Target, and Sunesis granted Millennium a license to its interest in
the jointly owned intellectual property to develop and commercialize certain of
such compounds.

E. The Parties now desire for Millennium to grant Sunesis rights to develop and
commercialize compounds binding the PDK Target (but not compounds binding the
Raf Target), and certain other rights with respect to such compounds.
Accordingly, the Parties are amending and restating the License Agreement as
this Agreement in accordance with Section 15.11 of the License Agreement.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, it is agreed by and between the Parties as
follows:

ARTICLE 1

DEFINITIONS

As used herein, the following terms will have the meanings set forth below:

1.1.”Affiliate” of a Person shall mean any corporation or other business entity
that during the Term of this Agreement controls, is controlled by or is under
common control with such Person but only for so long as such entity controls, is
controlled by, or is under common control with such Person. With respect to a
particular entity, “control” shall mean the ownership directly or indirectly of
fifty percent (50%) or more of the stock entitled to vote for the election of
directors, and for nonstock organizations, of the equity interests entitled to
control the management of such entity. [ * ].

1.2. “Biogen Idec Collaboration Technology” shall mean all Biogen Idec
Collaboration Patents and Biogen Idec Collaboration Know-How.

1.2.1 “Biogen Idec Collaboration Patents” shall mean (a) those Patent Rights set
forth on Exhibit 1.4(a), the subject of which is an invention: (i) conceived in
the course of performing the Research Program during the Research Term and
reduced to practice prior to the Effective Date solely by or under authority of
personnel of Biogen Idec or any of its controlled Affiliates; or (ii) conceived
and reduced to practice solely by or under authority of personnel of Biogen Idec
or any of its controlled Affiliates after the Original Agreement Effective Date
but prior to the Effective Date, in the case of either (i) or (ii) in the course
of activities [ * ] to the Designated Targets or to the discovery, research, or
development of Licensed Compounds or Licensed Products; and (b) all Patent
Rights that arise during the Term that claim or cover any Biogen Idec
Collaboration Know-How. Notwithstanding the foregoing, Biogen Idec Collaboration
Patents shall in all cases exclude Sunesis Core Technology, Joint Sunesis-Biogen
Collaboration Patents and Sunesis Collaboration Patents.

1.2.2 “Biogen Idec Collaboration Know-How” shall mean any Know-How: (i) made or
developed solely by or under authority of personnel of Biogen Idec or any of its
controlled Affiliates in the course of performing the Research Program during
the Research Term; or (ii) made or developed solely by or under authority of
personnel of Biogen Idec or any of its controlled Affiliates after the Original
Agreement Effective Date but prior to the Effective Date, in the case of either
(i) or (ii) in the course of activities [ * ] to the Designated Targets or to
the discovery, research, or development of Licensed Compounds or Licensed
Products. Notwithstanding the foregoing, Biogen Idec Collaboration Know-How
shall in all cases exclude Sunesis Core Technology, Joint Sunesis-Biogen
Collaboration Know-How and Excluded Compounds (as defined in the Original
Agreement).

 

-2-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

1.3. “Co-Funding Option” shall mean the option of Sunesis to fund a portion of
the post-Phase I Development Costs of a Licensed Product in the Co-Funded
Territory as provided in Section 2.2. The “Co-Funded Territory” shall have the
meaning set forth in Section 2.2.1.

1.4. “Collaboration Technology” shall mean all Collaboration Patents and
Collaboration Know-How.

1.4.1 “Collaboration Patents” shall mean all Biogen Idec Collaboration Patents,
Sunesis Collaboration Patents and Joint Sunesis-Biogen Collaboration Patents.
Exhibit 1.4(a) sets forth the Collaboration Patents existing as of the Amendment
Effective Date.

1.4.2 “Collaboration Know-How” shall mean all Biogen Idec Collaboration
Know-How, Sunesis Collaboration Know-How and Joint Sunesis-Biogen Collaboration
Know-How.

1.5. “Combination Product” shall mean any of (i) a Licensed Product that
incorporates two or more active drug substances including a Licensed Compound,
or (ii) a PDK Product that incorporates two or more active drug substances
including a PDK Compound; or (iii) a Reverted Licensed Product that incorporates
two or more active drug substances including a Reverted Compound; in each case
where at least one of the active drug substances is not a Licensed Compound, PDK
Compound or Reverted Compound, respectively.

1.6. “Commercially Reasonable and Diligent Efforts” shall mean the level of
effort and resources normally used by a Party for a product or compound owned or
controlled by it, which is of similar market potential and at a similar stage in
its development or product life, taking into account, without limitation, with
respect to a product issues of safety and efficacy, product profile, the
proprietary position of the product, the then current competitive environment
for the product and the likely timing of the product’s entry into the market,
the regulatory environment of the product, and other relevant scientific,
technical and commercial factors. Notwithstanding the foregoing, to the extent
that the performance of a Party’s responsibilities hereunder is adversely
affected by the other Party’s failure to perform its responsibilities hereunder,
such Party shall not be deemed to have failed to use its Commercially Reasonable
and Diligent Efforts in performing such responsibilities. Notwithstanding, but
not in limitation of the foregoing, Millennium shall be deemed to be using
Commercially Reasonable and Diligent Efforts for a Co-Funded Product
specifically directed at a particular Designated Target if it is using
Commercially Reasonable and Diligent Efforts with respect to a Licensed Compound
specifically directed at such Designated Target.

1.7 “Confidential Information” shall mean, with respect to a Party, all
information (and all tangible and intangible embodiments thereof), which is
owned or controlled by such Party, and is disclosed by such Party to the other
Party pursuant to this Agreement. Notwithstanding the foregoing, Confidential
Information of a Party shall not include information which, and only to the
extent, the receiving Party can establish by written documentation (a) has been
generally known prior to disclosure of such information by the disclosing Party
to the receiving Party; (b) has become generally known, without the fault of the
receiving Party, subsequent to disclosure of such information by the disclosing
Party to the receiving Party;

 

-3-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

(c) has been received by the receiving Party at any time from a source, other
than the disclosing Party, rightfully having possession of and the right to
disclose such information free of confidentiality obligations; (d) has been
otherwise known by the receiving Party free of confidentiality obligations prior
to disclosure of such information by the disclosing Party to the receiving
Party; or (e) is independently developed without reference to or use of the
Confidential Information of the disclosing Party. For clarity, except as
otherwise expressly provided in this Agreement, Sunesis Collaboration Technology
and Joint Sunesis-Biogen Collaboration Technology shall be deemed Confidential
Information of both Millennium and Sunesis. For clarity, Biogen Idec
Collaboration Technology and Development Technology shall (i) if related to any
of the Raf Target, Licensed Compounds or Licensed Products, be deemed
Confidential Information solely of Millennium (unless and until such time as
such Licensed Compound becomes a Reverted Compound or such Licensed Product
becomes a Reverted Licensed Product in accordance with the Agreement, in which
case it shall be deemed Confidential Information solely of Sunesis); and (ii) if
related to any of the PDK Target, PDK Compounds or PDK Products, be deemed
Confidential Information solely of Sunesis, and PDK Technology shall be deemed
Confidential Information solely of Sunesis, in each case unless and until such
time as such PDK Compound becomes a Licensed Compound or such PDK Product
becomes a Licensed Product in accordance with the Agreement, in which case it
shall be deemed Confidential Information solely of Millennium.

1.8 “Control” or “Controlled” shall mean, with respect to any Patent Rights or
Know-how and with respect to any Person, possession (whether by ownership or
license, other than a license granted pursuant to this Agreement) by such Person
or its Affiliate of the ability to grant the licenses or sublicenses as provided
for herein without violating the terms of any agreement or other arrangement
with any Third Party.

1.9 “Covered” shall mean, with respect to a compound and a Valid Claim, that the
manufacture, use, sale, offer for sale or importation of such compound, but for
the licenses or ownership rights granted herein, would infringe such Valid
Claim.

1.10 “Designated Targets” shall mean (i) the Raf Target and (ii) the PDK Target.

1.11 “Development” shall mean all research, development and regulatory
activities regarding the Licensed Products. “Development” shall include all
activities related to research, optimization and design of the appropriate
molecule and identification of back-ups, preclinical testing, test method
development and stability testing, toxicology, formulation, process development,
manufacturing scale-up, qualification and validation, quality assurance/quality
control, clinical studies, manufacturing clinical supplies, regulatory affairs,
statistical analysis and report writing, technology transfer, market research
and development, and all other pre-approval and related post-approval
activities. When used as a verb, “Develop” shall mean to engage in Development.

1.12 “Development Candidate” shall mean any Licensed Compound that enters into
GLP clinical toxicology testing or GMP manufacturing.

 

-4-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

1.13 “Development Costs” shall mean the costs and expenses associated with
Development activities actually incurred by Millennium or its Affiliates for a
particular Licensed Product during the measurement period and in the territories
described in Section 2.2.4(c). The costs and expenses associated with
Development activities shall include [ * ]. In determining “Development Costs”
chargeable under this Agreement, Millennium will use its project accounting
systems, and will review its project accounting systems and methodologies with
Sunesis. The Parties hereby agree that efforts of the employees of Millennium or
its Affiliates in performing its activities hereunder shall be charged as
Development Costs at the FTE Rate. Notwithstanding anything in this Section 1.13
to the contrary, only those Development Costs that are contemplated by the
Co-Development Plan and Budget or were otherwise approved by the Joint Steering
Committee shall be chargeable by Millennium as Development Costs. It is further
understood that the activities of the following groups or functions shall not be
chargeable as Development Costs: [ * ]. All payments made by Millennium to a
Third Party in connection with the performance of its activities under the
Co-Development Plan and Budget shall be charged as Development Costs at
Millennium’s actual out-of-pocket cost. Expenses incurred by Millennium for
equipment, materials and supplies utilized in performing its activities under
the Co-Development Plan and Budget shall not be separately charged as
Development Costs, except for those expenses incurred by Millennium, with the
prior written consent of the Joint Steering Committee as set forth in the
Co-Development Plan and Budget, in the purchase or making of [ * ], and the
like) that are to be used exclusively in connection with the performance of
Millennium’s activities under the Co-Development Plan and Budget (e.g., [ * ],
etc.), which expenses shall be charged as Development Costs at Millennium’s
actual out-of-pocket expense incurred in purchasing or making such [ * ].

1.14 “Development Technology” shall mean any Know-How that is made or developed
solely by or under authority of either Party or its Affiliates, or jointly by or
under authority of both Parties or their respective Affiliates, in the course of
performing any activity under (a) the License Agreement that is [ * ] to a
Designated Target or [ * ] to the Development, manufacturing or
commercialization of a Licensed Compound, Licensed Product, PDK Compound or PDK
Product, or (b) this Agreement that is [ * ] to the Raf Target or [ * ] to the
Development, manufacturing or commercialization of a Licensed Compound or
Licensed Product, and in each case (a) and (b) all Patent Rights that claim or
cover any such Know-How. Development Technology shall in all cases exclude
Biogen Idec Collaboration Technology, Sunesis Collaboration Technology, Sunesis
Core Technology, Joint Sunesis-Biogen Collaboration Technology and PDK
Technology.

1.15 “Diligence Summary” shall mean, with respect to a particular Product, a
summary of Development and commercialization activities with respect to such
Product, that (i) were performed by the reporting Party or its Third Party
collaborators in the previous [ * ] period (or shorter period from the prior
Diligence Summary, if applicable), and (ii) as of the date of the Diligence
Summary, are planned in good faith for the following [ * ] period. For clarity,
it is understood and acknowledged that in providing a Diligence Summary, a Party
shall not be required to disclose scientific results, specific research
activities or the identity of any Third Party collaborator or potential
collaborator, but shall at a minimum provide a summary of the total number of
FTEs dedicated or planned to be dedicated to the Development and
commercialization of such Product, and a summary of the functional allocation of
such FTEs.

 

-5-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

1.16 “Field” shall mean the treatment, prevention or diagnosis of disease in
humans and animals.

1.17 “FTE” shall mean, with respect to a Party, the equivalent of the work time
of a full-time clinician, regulatory or other qualified person over a
twelve-month period (including normal vacations, sick days and holidays), equal
to at least [ * ] ([ * ]) weeks of work. In the case of less than a full-time
person, the portion of an FTE year devoted by such person to Development
activities shall be determined by dividing the number of days during any
twelve-month period devoted by such person to Development activities by the
total number of working days of such person during such twelve-month period.
“FTE Rate” for Millennium shall mean $[ * ] per annum per FTE from the Effective
Date through December 31, 2011. Thereafter, the FTE Rate will be adjusted by the
Inflation Index. As used herein, “Inflation Index” shall mean the percentage
increase in the Consumer Price Index for all Urban Consumers, as published by
the U.S. Department of Labor, Bureau of Statistics, since the Effective Date.
For clarity, the FTE rate for sales representatives involved in co-promotion
shall be determined in accordance with Section 3.2.3.

1.18 “Governmental Authority” shall mean any multi-national, federal, state,
local, municipal or other government authority of any nature (including any
governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

1.19 “Gross Sales” shall mean the gross amount invoiced by either Party or its
Affiliates or permitted Sublicensees for sales of a Product. However, Gross
Sales shall not include amounts received by such Party (or any of its
Affiliates) from transactions with an Affiliate or Sublicensee, where the
Product in question will be resold by such Affiliate or Sublicensee to an
independent Third Party distributor, agent or end user and such amounts received
by the Affiliate or Sublicensee from such resale is included in Gross Sales.

1.20 “Joint Sunesis-Biogen Collaboration Technology” shall mean all Joint
Sunesis-Biogen Collaboration Patents and Joint Sunesis-Biogen Collaboration
Know-How.

1.20.1 “Joint Sunesis-Biogen Collaboration Patents” shall mean (a) those Patent
Rights set forth on Exhibit 1.4(a), the subject of which is an invention:
(i) conceived in the course of performing the Research Program during the
Research Term and reduced to practice prior to the Effective Date jointly by, or
under authority of, both Sunesis and Biogen Idec; (ii) conceived and reduced to
practice jointly by, or under authority of, Sunesis and Biogen Idec after the
Original Agreement Effective Date but prior to the Effective Date, in the case
of either (i) or (ii) in the course of activities [ * ] to the Designated
Targets or to the discovery, research, or development of Licensed Compounds or
Licensed Products; or (iii) conceived in the course of performing the Research
Program during the Research Term and reduced to practice prior to the Effective
Date using Joint Sunesis-Biogen Collaboration Know-How, Sunesis Collaboration
Know-How or Sunesis Core Technology by or under authority of personnel of Biogen
Idec or any of its controlled Affiliates; and (b) all Patent Rights that arise
during the Term that claim or cover any Joint Sunesis-Biogen Collaboration
Know-How. For clarity, the inventions described in subsection (a)(iii) above are
limited to those inventions [ * ] or comprising compositions of matter that
modulate Designated Targets or methods of use thereof in modulating Designated
Targets. Notwithstanding the foregoing, Joint Sunesis-Biogen Collaboration
Patents shall in all cases exclude Sunesis Core Technology, Biogen Idec
Collaboration Patents and Sunesis Collaboration Patents.

 

-6-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

1.20.2 “Joint Sunesis-Biogen Collaboration Know-How” shall mean any Know-How:
(i) made or developed jointly by, or under authority of, both Sunesis and Biogen
Idec in the course of performing the Research Program during the Research Term;
(ii) made or developed jointly by, or under authority of, both Sunesis and
Biogen Idec after the Original Agreement Effective Date but prior to the
Effective Date, in the case of either (i) or (ii) in the course of activities [
* ] to the Designated Targets or to the discovery, research, or development of
Licensed Compounds or Licensed Products.

1.21 “Know-How” shall mean any data, inventions, invention disclosures, methods,
proprietary information, processes, techniques, technology, or material
(including biological or other materials).

1.22 “Licensed Compounds” shall mean (i) BIIB024, (ii) the other compounds set
forth on Exhibit G of the Millennium-Biogen Agreement, (iii) all other compounds
that were Synthesized in the course of performing the Research Program during
the Research Term in connection with activities relating to the Raf Target,
(iv) all other compounds claimed or covered by a Collaboration Patent that are [
* ] to the Raf Target (including Collaboration Patents listed under “Raf
Portfolio” in Exhibit 1.4(a) attached hereto, which has been updated as of the
Amendment Effective Date), (v) all other compounds claimed or covered by an
invention disclosure within the Collaboration Know-How that are [ * ] to the Raf
Target, and (vi) all salts, prodrugs, esters, metabolites, solvates,
stereoisomers and polymorphs of any of the foregoing. As from the Amendment
Effective Date, Licensed Compounds excludes all PDK Compounds.

1.23 “Licensed Product” shall mean a pharmaceutical preparation for sale by
prescription, over-the-counter, or any other method for all uses in humans or
animals, which incorporates one or more Licensed Compounds as an active drug
substance, but excluding Reverted Licensed Products. It is understood that
Licensed Products containing different active ingredient(s) (i.e., a different
active ingredient or an additional active ingredient) or a different formulation
shall be deemed different “Licensed Products”.

1.24 “Major Market” means any of [ * ].

1.25 “Millennium Licensed Technology” shall mean Millennium Licensed Patents and
Millennium Licensed Know-How.

1.25.1 “Millennium Licensed Patents” shall mean Millennium’s interest in the
Patent Rights to the PDK Compounds or PDK Products that were acquired from
Biogen pursuant to the Millennium-Biogen Agreement, all of which are listed
under the “PDK Portfolio” in Exhibit 1.4(a) to this Agreement.

1.25.2 “Millennium Licensed Know-How” shall mean Millennium’s interest in Biogen
Idec Collaboration Know-How that was acquired from Biogen pursuant to the
Millennium-Biogen Agreement [ * ] to the PDK Target or [ * ] to the PDK
Compounds or PDK Products.

 

-7-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

1.26 “NDA” shall mean a New Drug Application (or its equivalent), as defined in
the U.S. Food, Drug and Cosmetic Act and the regulations promulgated thereunder,
or any corresponding or similar application, registration or certification in
any jurisdiction for marketing authorization of a Product.

1.27 “Net Sales” shall mean, with respect to a Product, Gross Sales less
applicable Sales Returns and Allowances.

If a sale, transfer or other disposition with respect to a Product is made for
consideration other than cash or is not at arm’s length, then the Net Sales from
such sale, transfer or other disposition shall be the arm’s length fair market
value thereof. For purposes of this Agreement, “sale” shall mean any transfer or
other distribution or disposition, but shall not include transfers or other
distributions or dispositions of Product, at no charge, for pre-clinical,
clinical or regulatory purposes or in connection with patient assistance
programs or other charitable purposes or to physicians or hospitals for
promotional purposes.

In the event that a Product is sold in the form of a Combination Product, Net
Sales for the Product shall be determined by multiplying actual Net Sales of the
Combination Product (determined by reference to the definition of Net Sales set
forth above) during the royalty payment period by the fraction A/(A+B) where A
is the average sale price of the Product as the sole active drug substance when
sold separately in finished form, and B is the average sales price of products
containing only the other active ingredients when sold separately in finished
form, in each case during the applicable royalty payment period in the country
in which the sale of the Combination Product was made, or if sales of both types
of products did not occur in such period, then in the most recent royalty
payment period in which sales of both occurred. Where the Product is sold
separately in finished form but the other ingredients are not, Net Sales for the
Product shall be determined by multiplying actual Net Sales of the Combination
Product (determined by reference to the definition of Net Sales set forth above)
during the royalty payment period by the ratio of the average per-unit sale
price of the Product when sold separately in finished form to the average
per-unit Net Sales of the Combination Product, in each case during the
applicable royalty payment period in the country in which the sale of the
Combination Product was made. Where the other active ingredients are sold
separately in finished form but the Product is not, Net Sales for the Product
shall be determined by multiplying actual Net Sales of the Combination Product
(determined by reference to the definition of Net Sales set forth above) during
the royalty payment period by the difference obtained by subtracting from one
(1) the ratio of the average per-unit sale price of products containing only the
other active ingredient when sold separately in finished form to the average
per-unit Net Sales of the Combination Product, in each case during the
applicable royalty reporting period in the country in which the sale of the
Combination Product was made. In the event that such average sales price cannot
be determined for either of the Product or for products containing only the
other active ingredient included in the Combination Product, Net Sales for
purposes of determining payments under this Agreement shall be determined by
good faith negotiations between the Parties.

 

-8-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

1.28 “Patent Rights” shall mean all patents and patent applications in any
country in the world, including any continuations, continuations-in-part,
divisionals, provisionals or any substitute applications, any patent issued with
respect to any such patent applications, any reissue, reexamination, renewal or
extension (including any supplemental protection certificate) of any such
patent, and any confirmation patent or registration patent or patent of addition
based on any such patent, and all non-United States counterparts of any of the
foregoing.

1.29 “PDK Compounds” shall mean (i) [ * ], (ii) [ * ], (iii) [ * ], (iv) [ * ],
(v) the other compounds set forth on Exhibit F of the Millennium-Biogen
Agreement, (vi) all other compounds that were Synthesized in the course of
performing the Research Program during the Research Term in connection with
activities [ * ] to the PDK Target, (vii) all other compounds claimed or covered
by a Collaboration Patent that are [ * ] the PDK Target (including Collaboration
Patents listed under “PDK Portfolio” in Exhibit 1.4(a) hereinunder), (viii) all
other compounds claimed or covered by an invention disclosure within the
Collaboration Know-How that are [ * ] the PDK Target, and (ix) all salts,
prodrugs, esters, metabolites, solvates, stereoisomers and polymorphs of any of
the foregoing.

1.30 “PDK Product” shall mean a pharmaceutical preparation for sale by
prescription, over-the-counter, or any other method for all uses in humans or
animals, which incorporates one or more PDK Compounds as an active drug
substance. It is understood that PDK Products containing different active
ingredient(s) (i.e., a different active ingredient or an additional active
ingredient) or a different formulation shall be deemed different “PDK Products”.
For clarity, any product that does not contain a PDK Compound shall not be
considered a PDK Product.

1.31 “PDK Target” shall mean human 3-phosphoinositide-dependent protein
kinase-1.

1.32 “Person” shall mean any natural person, corporation, general partnership,
limited partnership, joint venture, proprietorship or other business
organization or a Governmental Authority.

1.33 “Phase I” shall mean human clinical trials, the principal purpose of which
is the preliminary evaluation of safety in healthy individuals as more fully
defined in 21 C.F.R. §312.21(a) or similar clinical study in a country other
than the United States. An initial study in patients where the primary purpose
is the preliminary evaluation of safety will be considered a Phase I study.

1.34 “Phase II” shall mean human clinical trials conducted on a limited number
of patients for the primary purpose of evaluation of both clinical efficacy and
safety, or to obtain a preliminary evaluation of the dosage regimen, as more
fully defined in 21 C.F.R. §312.21(b).

1.35 “Phase III” shall mean human clinical trials, the principal purpose of
which is to establish substantial evidence of both safety and efficacy in
patients with the disease or condition being studied, as more fully defined in
21 C.F.R. §312.21(c) or similar clinical study in a country other than the
United States. Phase III shall also include any other human clinical trial
intended to serve as a pivotal trial to support the submission of an application
for regulatory approval.

 

-9-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

1.36 “Product” shall mean a Licensed Product, Reverted Licensed Product or PDK
Product, as applicable.

1.37 “Raf Target” shall mean the human Raf protein together with the Raf protein
family members [ * ].

1.38 “Regulatory Approval” shall mean approval of the health regulatory agency
in a country (FDA in the U.S. and comparable authority outside the U.S.)
necessary for the marketing and sale of a product in the applicable country. As
used herein, “Regulatory Approval” shall not include pricing or reimbursement
approval.

1.39 “Research Program” shall mean the activities undertaken by Sunesis and
Biogen Idec pursuant to the Original Agreement during the Research Term.

1.40 “Research Term” shall mean the period of time beginning on the Original
Agreement Effective Date and ending on June 30, 2008.

1.41 “Reverted Compound” shall mean, with respect to a Reverted Licensed
Product, any Licensed Compound included in such Reverted Licensed Product.

1.42 “Sales Returns and Allowances” shall mean, with respect to a specific
Product, the sum of (a) and (b), where: (a) is a provision, determined by a
Party under U.S. GAAP for sales of such Product for (i) trade, cash and quantity
discounts on such Product (other than price discounts granted at the time of
invoicing and which are already included in the determination of Gross Sales),
(ii) credits or allowances given or made for rejection or return of, and for
uncollectable amounts on, previously sold product or for rebates or retroactive
price reductions (including Medicare, Medicaid and similar types of rebates and
chargebacks), (iii) taxes, duties or other governmental charges levied on or
measured by the billing amount for such Product, as adjusted for rebates and
refunds (excluding income and franchise taxes), (iv) charges for freight and
insurance directly related to the distribution of such Product, to the extent
included in Gross Sales, and (v) credits for allowances given or made for
wastage replacement, indigent patient and any other sales programs agreed to by
the Parties for such Product; and (b) is a periodic adjustment of the provision
determined in (a) to reflect amounts actually incurred by a Party for items (i),
(ii), (iii), (iv) and (v) in clause (a).

1.43 “Sublicensee” shall mean a Third Party expressly licensed by a Party or its
Affiliate to make, use, import, offer for sale or sell a Product. The term
“Sublicensee” shall not include distributors (i.e., a Third Party who purchases
Product from a Party for resale).

1.44 “Sunesis Collaboration Technology” shall mean all Sunesis Collaboration
Patents and Sunesis Collaboration Know-How.

1.44.1 “Sunesis Collaboration Patents” shall mean (a) those Patent Rights set
forth on Exhibit 1.4(a), the subject of which is an invention: (i) conceived in
the course of performing the Research Program during the Research Term and
reduced to practice prior to the Effective Date solely by or under authority of
personnel of Sunesis or any of its controlled Affiliates or (ii) conceived and
reduced to practice solely by or under authority of personnel of

 

-10-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Sunesis or any of its controlled Affiliates after the Original Agreement
Effective Date but prior to the Effective Date, in the case of either (i) or
(ii) in the course of activities [ * ] to the Designated Targets or to the
discovery, research, or development of Licensed Compounds or Licensed Products;
and (b) all Patent Rights that arise during the Term that claim or cover any
Sunesis Collaboration Know-How. Notwithstanding the foregoing, Sunesis
Collaboration Patents shall in all cases exclude Sunesis Core Technology and
Joint Sunesis-Biogen Collaboration Patents.

1.44.2 “Sunesis Collaboration Know-How” shall mean any Know-How: (i) made or
developed solely by or under authority of personnel of Sunesis or any of its
controlled Affiliates in the course of performing the Research Program during
the Research Term; or (ii) made or developed solely by or under authority of
personnel of Sunesis or any of its controlled Affiliates after the Original
Agreement Effective Date but prior to the Effective Date, in the case of either
(i) or (ii) in the course of activities [ * ] to the Designated Targets or to
the discovery, research, or development of Licensed Compounds or Licensed
Products. Notwithstanding the foregoing, Sunesis Collaboration Know-How shall in
all cases exclude Sunesis Core Technology, Joint Sunesis-Biogen Collaboration
Know-How and Excluded Compounds (as defined in the Original Agreement).

1.45 “Sunesis Core Technology” shall mean all Patent Rights (all as listed on
Exhibit 1.41) and all information, materials and other subject matter, and
improvements thereof, relating to (i) mutants or the use thereof in screening,
(ii) the use of novel protein engineering techniques and their application in
drug discovery, (iii) target-directed fragment discovery and maturation to
produce drug leads, including monophores, extenders and fragments and monophore,
extender and fragment libraries for such purposes, or (iv) covalent tethering
and techniques related thereto (e.g., NMR, X-ray, mass spec. AUC, Biacore) and
its use to discover fragments and test binding hypotheses of fragments and
leads: (a) Controlled by Sunesis or its controlled Affiliates prior to the
Original Agreement Effective Date or during the Research Term; or (b) made by
Biogen Idec in the course of activities directed to the discovery, research, or
development of Licensed Compounds and PDK Compounds; provided, in the case of
(b) that such item was made using or derived from Sunesis Core Technology.

1.46 “Sunesis Licensed Technology” shall mean Sunesis Licensed Patents and
Sunesis Licensed Know-How.

1.46.1 “Sunesis Licensed Patents” shall mean (i) Sunesis’s interest in
Collaboration Patents, (ii) the Patent Rights Controlled by Sunesis as of the
Effective Date that claim or cover the Designated Targets, Licensed Compounds or
Licensed Products, and (iii) all Patent Rights that arise during the Term that
claim or cover any Know-How Controlled by Sunesis as of the Effective Date that
relates to a Designated Target, Licensed Compound or Licensed Product.

1.46.2 “Sunesis Licensed Know-How” shall mean (i) Sunesis Collaboration
Know-How, (ii) Sunesis’s interest in Joint Sunesis-Biogen Collaboration Know-How
and Biogen Idec Collaboration Know-How, (iii) with respect to any Licensed
Product that is not a Co-Funded Product, any Know-How Controlled by Sunesis as
of the Effective Date that relates to a Designated Target, Licensed Compound or
Licensed Product, and (iv) with respect to any Licensed Product that is a
Co-Funded Product, any Know-How Controlled by Sunesis that relates to a
Designated Target, Licensed Compound or Licensed Product.

 

-11-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

1.47 “Synthesize”, “Synthesis” or “Synthesized” shall mean, with respect to a
chemical composition, the act of (i) first physical synthesis of such chemical
composition, or (ii) if such composition had previously been first actually
synthesized, first physically establishing, in a relevant assay, that such
composition is Target Selective against a specific Designated Target. For
avoidance of doubt Synthesize shall not include chemical compositions
synthesized in vivo.

1.48 “Target Selective” shall mean, when used to describe a chemical compound
with respect to a specified Designated Target, that such compound exhibits [ * ]
cell-based assay, and [ * ] (i) [ * ] enzyme assay [ * ] or (ii) [ * ]. For the
purposes of the foregoing, the relevant cell-based and enzyme assays shall be as
specified in Exhibit 01.44, and the [ * ] in (ii) shall be measured in the same
enzyme assay as (i).

1.49 “Third Party” shall mean any person or entity other than Sunesis and
Millennium, and their respective Affiliates.

1.50 “Valid Claim” shall mean [ * ].

1.51 Additional Terms. In addition to the foregoing, the following terms shall
have the meaning defined in the corresponding Section below:

 

Term

  

Section

Defined

  

Term

  

Section

Defined

Agreement

   Preamble    Key Subsidiary    2.2.4(a)

Annual Net Sales

   6.3.1    Liabilities    12.1

Biogen Idec

   Background    Licensed Compound Joint Technology    9.1.1(c)

Change in Control

   2.2.4(a)    Licensed Product Team    2.3

Co-Development Plan and Budget

   2.2.2    Millennium    Preamble

Co-Funded Product

   2.2.1    Millennium-Biogen Agreement    Background

Co-Funded Territory

   2.2.1    Millennium Competitor    2.2.4(b)

Co-Funding Percentage

   2.2.3    New Sunesis-Biogen Agreement    Background

[ * ]

   15.3    Notice Period    2.2.1

Controlling Party

   9.3.4    Original Agreement    Background

 

-12-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Term

  

Section

Defined

  

Term

  

Section

Defined

Cooperating Party

   9.3.4    Original Agreement Effective Date    Background

Co-Promoted Licensed Product

   3.2    Other Joint Technology    9.1.1(c)

Co-Promotion Option

   3.2    Other Millennium Technology    5.1.3

Election Notice

   2.2.1    Party, Parties    Preamble

Election Percentage

   3.2.1    Phase II Drug Collaboration    5.3

Indemnitee

   12.3    Phase II Notice    2.2.1

Indemnitor

   12.3    post Phase I Development Costs    2.2.4(c)

Indication

   6.2.2(b)    Projected Start Date    2.2.1

Initial Development Plan

   2.2.1    Raf Patents    9.1.1(a)

Initial Territory

   2.2    Reverted Licensed Product    8.2

Infringement Action

   9.3.4    Sales and Marketing Plan    4.4.2

JCC

   4.4.1    Sunesis    Preamble

JDC

   4.3.1    Subject Infringement    9.3.1

Joint Steering Committee

   4.1    Term    13.1

Joint Sub-Committee

   4.2    Three Party Agreement    Background

1.52 Construction. In construing this Agreement, unless expressly specified
otherwise:

1.52.1 references to Sections, Articles and Exhibits are to sections and
articles of, and exhibits to, this Agreement;

1.52.2 except where the context otherwise requires, use of any gender includes
any other gender, and use of the singular includes the plural and vice versa;

1.52.3 any list or examples following the word “including” shall be interpreted
without limitation to the generality of the preceding words;

1.52.4 except where the context otherwise requires, the word “or” is used in the
inclusive sense; and

1.52.5 all references to “dollars” or “$” herein shall mean U.S. Dollars.

 

-13-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

ARTICLE 2

PRODUCT DEVELOPMENT

2.1. Development by Millennium. Commencing on the Effective Date, Millennium
shall be responsible for undertaking a development program aimed at ultimately
seeking Regulatory Approval for Licensed Products.

2.2. Co-Funding Option. Sunesis shall have the right, on a Licensed
Product-by-Licensed Product basis, to elect to fund a portion of post Phase I
Development Costs of a Licensed Product in all countries worldwide other than
Japan (the “Initial Territory”); provided, however, that Sunesis shall not have
the Co-Funding Option with respect to any Licensed Product directed against a
Designated Target for which Sunesis has entered into a Phase II Drug
Collaboration. In the event that Sunesis elects to exercise its Co-Funding
Option with respect to the Initial Territory for a particular Licensed Product
pursuant to the preceding sentence, then Sunesis shall have the right to elect
to fund a portion of post Phase I Development Costs of such Licensed Product in
Japan, all in accordance with this Section 2.2.

2.2.1 Election. For so long as Sunesis continues to have a Co-Funding Option for
a Licensed Product, Millennium shall notify Sunesis [ * ] for each Licensed
Product in each of the applicable territories described above in Section 2.2
where the primary endpoint of such trial involves a preliminary determination of
efficacy. For clarity, for purposes of this Section 2.2.1, [ * ] for each
Licensed Product shall mean [ * ], and elsewhere in this Agreement, [ * ] of a
trial (regardless of phase) or clinical study shall mean [ * ]. Such notice
shall include the date [ * ]. Sunesis may elect, by so notifying Millennium in
writing [ * ] (the “Notice Period”), to participate in funding the further
development of such Licensed Product in the applicable territory, as described
in this Section 2.2 (such notice, the “Election Notice”). [ * ] and until the
end of the Notice Period, Millennium shall cooperate fully with Sunesis, and
shall promptly provide Sunesis with access to such material information, to the
extent such information is not included in the Initial Development Plan or
otherwise has not been communicated previously to Sunesis, as Sunesis may
reasonably request to enable Sunesis to make an informed decision whether to
exercise its Co-Funding Option under this Section 2.2 with respect to such
Licensed Product. Such cooperation shall include consulting with Sunesis in good
faith regarding the Initial Development Plan, and the financial, scientific and
regulatory assumptions reflected therein. In the event Sunesis exercises its
Co-Funding Option with respect to a particular Licensed Product (such Licensed
Product, a “Co-Funded Product”), the provisions of Sections 2.2.2 through 2.2.4
below shall apply with respect to such Co-Funded Product in the Co-Funded
Territory. The “Co-Funded Territory” shall consist of the Initial Territory for
each Co-Funded Product, and in the event Sunesis elects to exercise its
Co-Funding Option for Japan with respect to a particular Co-Funded Product, the
Co-Funded Territory shall mean all territories worldwide for such Co-Funded
Product. In the event that Sunesis elects not to exercise the Co-Funding Option
with respect to a Licensed Product or fails to provide an Election Notice within
the applicable Notice Period, Sunesis shall no longer have the right to exercise
the Co-Funding Option, and Millennium shall have no further obligations under
this Section 2.2.1, with respect to such Licensed Product.

 

-14-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

2.2.2 JDC. For each Co-Funded Product, the Parties shall establish and maintain
a JDC in accordance with Section 4.3 below, which shall be responsible for
establishing the plan and budget for the development of each Co-Funded Product
(each, a “Co-Development Plan and Budget”) and overseeing the implementation of
such plan. Such Co-Development Plan and Budget shall be comprehensive (as of the
time of preparation and delivery hereunder) and shall fully describe at least
the proposed activities and data related to [ * ], and other activities and
timelines directed to obtaining the initial and subsequent Regulatory Approvals
in each applicable country. Unless otherwise specified in a Co-Development Plan
and Budget amounts reflected for a full year shall be deemed budgeted in equal
amounts for each calendar quarter of such year.

2.2.3 Co-Funding Obligation. In the event Sunesis exercises its Co-Funding
Option with respect to a Licensed Product, Sunesis shall be obligated to
reimburse Millennium for a percentage (the “Co-Funding Percentage”) of post
Phase I Development Costs for such Licensed Product, subject to the provisions
of this Section 2.2. It is understood and agreed that the Co-Funding Percentage
shall initially be [ * ] percent ([ * ]%) for each Co-Funded Product. In
addition the following shall apply:

(a) The Co-Development Plan and Budget will be updated on a quarterly basis.
Millennium shall provide to Sunesis its then current estimates for each upcoming
budget year for each Co-Funded Product by November 15 of each year. Promptly
following April 1 of each calendar year during the development activities for a
particular Co-Funded Product or such other date as is mutually agreed by the
Parties, the JDC shall update and amend the Co-Development Plan and Budget for
such Co-Funded Product for the period ending March 31 of the subsequent calendar
year. Millennium shall provide Sunesis with reasonable opportunity to provide
input into each Co-Development Plan and Budget, and, subject to Article 4,
Millennium shall reasonably consider Sunesis’s comments in establishing and
updating each Co-Development Plan and Budget.

(b) Within thirty (30) days after the end of each calendar quarter, Millennium
shall provide to Sunesis a statement reflecting the total post Phase I
Development Costs incurred by Millennium in accordance with the then-current
Co-Development Plan and Budget during such calendar quarter with respect to each
Co-Funded Product. Within thirty (30) days after Sunesis’s receipt of such
statement, Sunesis shall reimburse Millennium for the applicable Co-Funding
Percentage of the post Phase I Development Costs incurred by Millennium during
such calendar quarter for such Co-Funded Product.

(c) Upon [ * ] days written notice to Millennium, Sunesis may terminate its
Co-Funding Option for a particular Co-Funded Product. In such event, Sunesis’s
funding obligation under this Section 2.2.3 above shall apply only with respect
to post Phase I Development Costs for activities conducted with respect to such
Co-Funded Product prior to the effective date of such termination. Should
Sunesis terminate its Co-Funding Option under this Section 2.2.3(c) with respect
to a particular Co-Funded Product, (i) any royalties payable to Sunesis on such
Co-Funded Product shall be paid in accordance with Section 6.3.1, subject to
Section 6.3.2(b), and (ii) Sunesis shall relinquish its right to participate in
the JDC pursuant to Section 4.3 and any right to its Co-Promotion Option under
Section 3.2 for such Co-Funded Product.

 

-15-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

(d) Upon written notice to Millennium at least ninety (90) days prior to the end
of a budget year, Sunesis may elect to [ * ], by so notifying Millennium in
writing, referencing this Section 2.2.3(d) and specifying [ * ]. In such event,
Sunesis shall receive a [ * ] in accordance with the schedule set forth in
Section 6.3.2(c) below [ * ]. Upon such election, Sunesis’s previous Co-Funding
Percentage under this Section 2.2.3 shall apply only with respect to post Phase
I Development Costs for activities conducted with respect to such Co-Funded
Product [ * ] with respect to such Co-Funded Product. Sunesis may [ * ],
provided that (i) Sunesis shall not be permitted [ * ] its Co-Funding Percentage
for such Co-Funded Product, and (ii) Sunesis may [ * ]. As used herein, “budget
year” shall mean April 1 through March 31, provided that Millennium shall have
the right to change the budget year to coincide with Millennium’s annual budget
cycle, provided that Millennium provides Sunesis with at least one hundred
twenty (120) days notice of such change.

(e) Notwithstanding the foregoing, in the event that Sunesis experiences a
Change in Control, then Sunesis’s Co-Promotion rights under Section 3.2, the
right to participate in the JDC under Section 4.3, the right to participate in
the JCC under Section 4.4, and any Licensed Product Teams under Section 2.3
shall terminate. In addition:

(i) With respect to any Co-Funded Product for which Sunesis has exercised its
Co-Funding Option prior to such Change of Control, Sunesis’s rights and
obligations under this Section 2.2.3 shall continue, provided that Millennium
shall no longer be obligated to provide the detailed plans required of a
Co-Development Plan and Budget to Sunesis (or its successor entity), but shall
provide Sunesis (or its successor entity) with annual budgets of post Phase I
Development Costs for such Co-Funded Product.

(ii) Sunesis’s Co-Funding Option with respect to future Licensed Products shall
continue as well (i.e., with respect to Licensed Products that are not Co-Funded
Products as of the date of such Change of Control), provided that Millennium
shall no longer be obligated to provide for each Licensed Product the detailed
plans and clinical data required of an Initial Development Plan and Phase II
Notice. Millennium shall, however, provide Sunesis (or its successor entity)
with annual budgets of post Phase I Development Costs for such Co-Funded Product
in accordance with the timetable for a Phase II Notice set forth in
Section 2.2.1, and shall provide reasonable cooperation to Sunesis (or its
successor entity) in evaluating such Licensed Product and the post Phase I
Development Costs related thereto, including consulting with Sunesis (or its
successor entity) in good faith regarding such annual budgets and the financial,
scientific and regulatory assumptions reflected therein.

2.2.4 Certain Terms. As used in this Section 2.2, the following terms shall have
the meanings set forth below:

(a) “Change in Control” shall mean, [ * ].

(b) “Millennium Competitor” shall mean [ * ].

 

-16-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

(c) “post Phase I Development Costs” shall mean, with respect to a particular
Co-Funded Product, the Development Costs incurred by Millennium or its
Affiliates following Sunesis’s exercise of the Co-Funding Option for such
Co-Funded Product in the Co-Funded Territory for such Co-Funded Product. For the
avoidance of doubt, (i) post Phase I Development Costs shall not include any
Development Costs incurred by Millennium or its Affiliates for any subsequent
Phase I trials, and (ii) Development Costs relating to activities directed at
obtaining Regulatory Approval in Japan for a Co-Funded Product shall not be
considered post Phase I Development Costs to the extent such Development Costs
are incurred (A) prior to completion of the Phase I trials for such Co-Funded
Product in Japan, or (B) if no Phase I trials are necessary or performed for
such Co-Funded Product in Japan, then prior to initiation of any clinical trial
other than a Phase I trial.

2.3. Licensed Product Team. Upon identification of a Development Candidate for
any Licensed Compound other than BIIB024, the Parties shall form a product team
with respect to such Licensed Compound that is a Co-Funded Product (which team
shall report to the JDC if Sunesis exercises its Co-Funding Option with respect
to such Licensed Compound), comprised of Millennium and Sunesis personnel, that
will share all relevant information and implement the further development and
regulatory affairs with respect to that Co-Funded Product (each a “Licensed
Product Team”) in accordance with the Co-Development Plan and Budget. It is
understood that both Millennium and Sunesis shall have the opportunity for
meaningful participation in the activities of a Licensed Product Team
commensurate with their respective levels of funding participation; it being
further understood that Millennium shall control the Development of the Licensed
Product. Sunesis shall be notified at least two weeks in advance of the date of
each Licensed Product Team meeting, which meetings shall be held quarterly by
in-person meetings or electronic conference, and shall have the opportunity to
have its representatives attend such meeting. Millennium shall provide such
Sunesis representatives with all information distributed to Millennium members
of the Licensed Product Team, and such other material information as Sunesis may
reasonably request from time to time, in each case related to the Development
and commercialization of Licensed Product. With respect to [ * ], within thirty
(30) days after the Effective Date, the Parties shall establish a Licensed
Product Team for [ * ] as a Licensed Product (i.e., even though the such
Licensed Product is not yet a Co-Funded Product). The Parties shall maintain any
such Licensed Product Team under this Section 2.3 until the Co-Funding Option
lapses or is declined with respect to such Licensed Product. For clarity, it is
understood that the establishment of a Licensed Product Team hereunder for a
Licensed Product directed at the Raf Target shall not obligate Sunesis to
subsequently exercise the Co-Funding Option with respect to such Licensed
Product. The Licensed Product Team will be composed of three (3) representatives
of Millennium (at Millennium’s discretion) and three (3) representatives of
Sunesis, who shall be appointed (and may be replaced at any time) by the
respective Party on written notice to the other Party in accordance with this
Agreement. The Parties may invite additional employee observers based on the
subject matter of the meeting, who shall be able to participate in such
meetings. The Sunesis representatives shall not be entitled to vote on any
Licensed Product Team matters. In any event, the Licensed Product Team shall
terminate in the event that Sunesis does not exercise its Co-Funding Option.

2.4. Regulatory Matters. Millennium shall file and be the owner of all
regulatory filings for Licensed Compounds or Licensed Products (including
Co-Funded Products) developed pursuant to this Agreement, including all NDAs and
Regulatory Approvals, unless otherwise agreed by the Parties.

 

-17-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

2.5. Records; Inspections.

2.5.1 Research Records. Sunesis shall maintain records of the Research Program
relating to the Licensed Compounds and Designated Targets (or cause such records
to be maintained) in sufficient detail and in good scientific manner as will
properly reflect all work done and results achieved in such performance of the
Research Program.

2.5.2 Inspections. During the one-year period following the Effective Date,
Sunesis shall provide Millennium with access to the records referred to in
Section 2.5.1, upon reasonable request, during ordinary business hours and
subject to appropriate confidentiality agreement in the event that Third Party
confidential information is involved.

ARTICLE 3

PRODUCT COMMERCIALIZATION

3.1. Commercialization Rights. Subject to the provisions of Section 3.2,
Millennium shall be responsible for the establishment and implementation of the
strategy, plans and budgets for marketing and promotion of the Licensed
Products.

3.2. Co-Promotion Option. Sunesis will have an option (the “Co-Promotion
Option”) to co-promote each Co-Funded Product in the Co-Funded Territory
(excluding [ * ]), according to the terms and conditions set forth in this
Section 3.2. [ * ]. This Co-Promotion Option may be exercised at Sunesis’s
discretion on a Co-Funded Product-by-Co-Funded Product and territory-by
territory basis [ * ] for any Co-Funded Product, such [ * ], by so notifying
Millennium in writing within [ * ] for such Co-Funded Product in such territory.
Each such Co-Funded Product for which Sunesis exercises the Co-Promotion Option
being referred to as a “Co-Promoted Licensed Product.” [ * ], Millennium shall
provide Sunesis with a good faith estimate of the number of field force
personnel to be deployed for such Co-Funded Product in the applicable territory
for [ * ], together with a then-current Sales and Marketing Plan for such
Co-Funded Product. The estimate of the number of field force personnel to be
deployed shall be prepared by the JCC, and shall take into consideration the
then-current marketing and promotion practices in the relevant markets and the
number and nature of other products, if any, including the detail position, if
applicable, that such field force personnel will be selling. In situations where
field force personnel will be selling multiple products, the JCC shall make a
good faith allocation of the field force personnel’s time to be spent on each
product. Once Sunesis has exercised the Co-Promotion Option for a Co-Funded
Product in a particular territory, the JCC shall discuss in good faith [ * ]. In
the event that Sunesis elects not to exercise the Co-Promotion Option with
respect to a Co-Funded Product or fails to notify Millennium in writing of its
election within the applicable [ * ] in any territory, Sunesis shall no longer
have the right to exercise the Co-Promotion Option with respect to such
Co-Funded Product in such territory.

 

-18-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

As used in this Agreement, “co-promote” or “co-promotion” shall mean to promote
jointly or joint promotion of a Licensed Product through Millennium’s and
Sunesis’s respective sales forces under the same brand name, with Millennium
booking all sales of such Co-Promoted Licensed Product, all as shall be more
specifically set forth in a co-promotion agreement for each of the territories
in which Sunesis co-promotes, such agreement to be negotiated in good faith as
soon as practicable following the exercise by Sunesis of the Co-Promotion Option
for a Co-Promoted Licensed Product and reflecting the terms set forth in this
Article 3 and other customary terms and provisions. A co-promotion agreement
shall include the following provisions: (a) Sunesis shall, within thirty
(30) days of the end of each calendar quarter, send a written report to
Millennium setting out for each applicable territory and each Co-Promoted
Licensed Product, the number of field sales force representatives performing
co-promotion activities hereunder, and the number and nature of other products,
if any, that such field force personnel promoted during such calendar quarter.
(b) In the event that [ * ] that are allocated to Sunesis in the applicable
Sales and Marketing Plan, Millennium may terminate Sunesis’s right to co-promote
such Co-Promoted Licensed Product in such territory upon written notice to
Sunesis.

3.2.1 Scope and Coordination of Co-Promotion. Upon exercise of its Co-Promotion
Option with respect to a Co-Promoted Licensed Product, Sunesis shall have the
right to field [ * ] (the “Election Percentage”) of the field force efforts, as
such field force is determined in good faith by the JCC, with respect to the
Co-Promoted Licensed Product in the applicable territory. The JCC shall be
responsible for coordinating the co-promotion activities under this Section 3.2,
and shall develop the strategies and programs to optimally carry out marketing
and promotional activities, including the assignment of sales force
responsibilities in accordance with the Sales and Marketing Plan. It is
understood that Sunesis may use one or more contract service organizations for
its activities under this Section 3.2, provided that with respect to each
Co-Promoted Licensed Product, Sunesis [ * ] for such Co-Promoted Licensed
Product. Sunesis field sales force representatives will be employed by Sunesis
and Sunesis shall be responsible for the payment of all such representatives’
salary, out-of pocket expenses (other than for promotional materials), bonus
(Sunesis shall adopt reasonable bonus plans/systems to reward sales of the
Co-Promoted Licensed Product) and benefits, pension, insurance, social security
and any other related obligations.

3.2.2 Co-Promotion Obligations. Sunesis shall employ a professional and trained
sales force to co-promote the Co-Promoted Licensed Product, and such sales force
shall meet standards of competence and professionalism as are common in the
pharmaceutical industry. In all events, Sunesis’s co-promotion shall be
conducted as directed by the JCC and in accordance with the then current Sales
and Marketing Plan and in accordance with all applicable laws. Millennium shall
provide to Sunesis’s sales personnel [ * ] any Co-Promoted Licensed
Product-specific training and promotional materials (including samples), and
shall permit Sunesis’s sales personnel to attend and participate in any
Co-Promoted Licensed Product-specific seminars and sales training programs [ * ]
Sunesis, in each case as reasonably necessary to effectively promote the
particular Co-Promoted Licensed Product consistent with the Sales and Marketing
Plan.

3.2.3 Reimbursement. For the performance of the obligations of Sunesis under
this Section 3.2 and the co-promotion agreement, Millennium shall reimburse
Sunesis as described herein. [ * ]. In the event that Sunesis sales
representatives promote any other products other than such Co-Promoted Licensed
Product, then Millennium shall only reimburse Sunesis for the pro rata share of
the cost of such Sunesis sales representatives.

 

-19-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

3.2.4 Right to Terminate Co-Promotion. Sunesis shall have the right, on a
territory-by-territory basis, to terminate its co-promotion of any Co-Promoted
Licensed Product, and its obligations under this Section 3.2 with respect to
such Co-Promoted Licensed Product, on a Co-Promoted Licensed
Product-by-Co-Promoted Licensed Product basis, upon [ * ] prior written notice
to Millennium. Millennium shall have the right, on a territory-by territory
basis, to terminate Sunesis’s co-promotion of any Co-Promoted Licensed Product,
and Millennium’s obligations under this Section 3.2 with respect to such
Co-Promoted Licensed Product, on a Co-Promoted Licensed Product-by-Co-Promoted
Licensed Product basis, (a) [ * ] after written notice to Sunesis following any
material breach of any applicable law, rule or regulation with respect to the
co-promotion of such Co-Promoted Licensed Product, or (b) [ * ] after written
notice to Sunesis following any other material breach by Sunesis relating to the
co-promotion of such Co-Promoted Licensed Product in such territory if Sunesis
does not cure such breach within the applicable specified cure period in
Section 3.2.4(a) or (b). Upon termination of co-promotion under this
Section 3.2.4 or the co-promotion agreement, Sunesis shall have no right to
reimbursement by Millennium under Section 3.2.3 for services provided in the
applicable territory after the effective date of such termination.

3.3. Amendment of Sales and Marketing Plan. Promptly upon exercise of Sunesis’s
Co-Promotion Option hereunder, the JCC shall meet to revise the Sales and
Marketing Plan to reflect the sales activities to be undertaken by Sunesis,
including the formulation of a mechanism to establish and adjust cost
allocation, and the definition of a relevant field sales force promotional
activity metric for purposes of allocating the activities of sales
representatives.

3.4. Sunesis [ * ]. To the extent consistent with applicable law, the [ * ]
Sunesis shall [ * ], on all [ * ] for all [ * ] Licensed Products in the
applicable country.

3.5. Sunesis Insurance. In the event that Sunesis exercises its Co-Promotion
Option, Sunesis shall procure and continue to maintain, at its own cost, the
following insurance coverage: Commercial General Liability, including coverage
for products and completed operations (maintained for a period of at least five
(5) years after expiration or termination of this Agreement) and contractual
liability (including coverage for advertising and personal injury). The JCC
shall set commercially reasonable and appropriate minimum terms and conditions
for such insurance coverage, consistent with then-current pharmaceutical
industry practice for commercialization efforts of similar scope to the
co-promotion activities undertaken hereunder. Sunesis shall provide Millennium
with a certificate of insurance reflecting such coverage.

ARTICLE 4

MANAGEMENT

4.1. Joint Steering Committee. Within thirty (30) days of the Effective Date,
the Parties shall establish a joint steering committee (“Joint Steering
Committee”) to provide oversight and management of the activities undertaken
under this Agreement. The Joint Steering Committee will be composed of two
(2) representatives of each Party who shall be appointed (and may be replaced at
any time) by such Party on prior written notice to the other Party in accordance
with this Agreement. At least one (1) representative of a Party on the Joint
Steering Committee shall be a vice president or more senior officer of such
Party, and the representatives shall have relevant experience and expertise in
research, development and commercialization of biopharmaceuticals.

 

-20-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

4.1.1 Responsibilities. The Joint Steering Committee shall be responsible for
(i) reviewing the efforts of the JDC in the conduct of ongoing development
activities and regulatory affairs with respect to Co-Funded Products under
Article 2, and resolving disputes as to matters to be decided by the JDC under
this Agreement; (ii) reviewing the efforts of the JCC in the conduct of
promotional activities of the Parties with respect to Co-Promoted Licensed
Products under Article 3, and resolving disputes as to matters to be decided by
the JCC under this Agreement; and (iii) taking such other actions as are
specifically allocated to the Joint Steering Committee under this Agreement.

4.1.2 Meetings. The Joint Steering Committee shall meet quarterly, or at such
frequency as agreed by the respective committee members. Meetings of the Joint
Steering Committee shall be at such locations as the Parties agree, and will
otherwise communicate regularly by telephone, electronic mail, facsimile or
video conference. With the consent of the Parties, other representatives of
Sunesis or Millennium may attend the Joint Steering Committee meetings as
nonvoting observers based on the subject matter of the meeting.

4.1.3 Decisions. Any approval, determination or other action of the Joint
Steering Committee shall require agreement of the members of the Joint Steering
Committee, with each Party having one (1) vote. Action that may be taken at a
meeting of the Joint Steering Committee also may be taken without a meeting if a
written consent setting forth the action so taken is signed by all members of
the Joint Steering Committee.

4.1.4 Disputes. In the event the Joint Steering Committee is unable to reach
consensus on a particular matter within its jurisdiction or that of the JDC or
JCC, the matter shall be referred to executives of the Parties in accordance
with Section 14.1, and if such referral does not resolve such matter, then
Millennium shall have the right to cast a deciding vote on the Joint Steering
Committee. Notwithstanding the foregoing, Millennium shall not have the right to
exercise [ * ] of this Agreement or that [ * ] Sunesis. In the evaluation of a
Diligence Summary pursuant to Section 8.5, any decision of the Joint Steering
Committee shall be binding on the Parties, but in the event the Joint Steering
Committee is unable achieve agreement with respect to such evaluation, then such
dispute shall be resolved as set forth in Section 8.5.

4.2. Joint Sub-Committees. The Parties shall form the JDC and JCC (each, a
“Joint Sub-Committee”) in accordance with the terms set forth in Sections 4.3
and 4.4.

4.2.1 Generally. Each Joint Sub-Committee shall meet at such locations as the
Parties agree, and will otherwise communicate regularly by telephone, electronic
mail, facsimile or video conference. Each Party shall be responsible for all of
its own expenses associated with attendance of such meetings, and either Party
may replace its respective representatives to each Joint Sub-Committee at any
time, with prior written notice to the other Party. Other representatives of
Sunesis or Millennium may attend the Joint Sub-Committee meetings as nonvoting
observers based on the subject matter of the meeting. From time to time, each
Joint Sub-Committee may establish further subcommittees to oversee particular
projects or activities, and such further subcommittees will be constituted as
such Joint Sub-Committee approves.

 

-21-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

4.2.2 Decision Making. Decisions of each Joint Sub-Committee shall be made by
unanimous approval of the team leaders from each Party present in person or by
other means (e.g., teleconference) at any meeting; provided that at least one
member from each Party must be so present and voting. In the event that
unanimity is not achieved within a Joint Sub-Committee on a decision required to
be made by such Joint Sub-Committee, the matter will be referred to the Joint
Steering Committee, which in each case shall promptly meet and endeavor in good
faith to resolve such matter in a timely manner. In the event the Joint Steering
Committee is unable to reach consensus on a particular matter, such matter shall
be resolved in accordance with Section 4.1.4 above.

4.3. Joint Development Committee.

4.3.1 Formation. Promptly following notice from Sunesis that it is exercising
its Co-Funding Option, the Parties shall establish a Joint Development Committee
(“JDC”) with respect to the development of the applicable Co-Funded Product. The
JDC will be composed of three (3) representatives of Millennium (at Millennium’s
discretion) and three (3) representative of Sunesis who shall be appointed (and
may be replaced at any time) by the respective Party on written notice to the
other Party in accordance with this Agreement. In the event that Sunesis
undergoes a Change of Control (as that term is defined in Section 2.2.4(a)
above), the JDC shall be dissolved in accordance with Section 2.2.3(e).

4.3.2 Responsibilities. The responsibilities of the JDC shall consist of
(i) overseeing the ongoing development of Co-Funded Product(s),
(ii) establishing Co-Development Plans and Budgets for Co-Funded Products,
(iii) monitoring and approving development activities under such Co-Development
Plans and Budgets, (iv) reviewing and approving regulatory correspondence, final
study reports and submissions to Regulatory Authorities relating to Co-Funded
Products, and (v) making such decisions as are expressly provided in Article 2.

4.3.3 Meetings and Information. The JDC shall meet at least quarterly.
Millennium shall notify Sunesis at least two weeks in advance of the date of
each JDC meeting.

4.4. Joint Commercialization Committee.

4.4.1 Formation. Upon request by either Party following [ * ] for a Co-Funded
Product and the election to co-promote by Sunesis, the Parties shall establish a
Joint Commercialization Committee (“JCC”) with respect to commercialization of
such Co-Funded Product(s). The JCC will be composed of three (3) representatives
of Millennium (at Millennium’s discretion) and three (3) representative of
Sunesis who shall be appointed (and may be replaced at any time) by the
respective Party on written notice to the other Party in accordance with this
Agreement. In any event, the JCC shall terminate upon the expiration of all
Co-Promotion Options or termination of all co-promotion by Sunesis.

4.4.2 Responsibilities. The JCC shall have responsibility to monitor the conduct
and progress of the commercialization strategy, plans, and budgets, including
establishment of a plan and budget for the marketing, promotion, sale and
distribution of such Co-Funded Product (each a “Sales and Marketing Plan”) and
managing the promotional activities of the Parties with respect to Co-Promoted
Licensed Products under Article 3 above. The JCC shall update the Sales and
Marketing Plan periodically, and no less often than annually, and shall include
therein detailed plans and budgets for the marketing, promotion, sale and
distribution of each Co-Funded Product.

 

-22-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

4.4.3 Meetings and Information. The JCC shall meet at least quarterly.
Millennium shall notify Sunesis at least two weeks in advance of the date of
each JCC meeting.

ARTICLE 5

LICENSES

5.1. Development and Commercialization Licenses.

5.1.1 License under the Sunesis Licensed Technology to Licensed Products.
Subject to the terms and conditions of this Agreement, Sunesis hereby grants to
Millennium a worldwide, exclusive license under the Sunesis Licensed Technology,
with the right to grant and authorize sublicenses as provided in Section 5.2, to
Develop, make, have made, use, import, offer for sale, sell and otherwise
exploit Licensed Compounds and Licensed Products in the Field.

5.1.2 License under the Sunesis Core Technology to Licensed Products. Subject to
the terms and conditions of this Agreement, Sunesis hereby grants to Millennium
a worldwide, non-exclusive license under the Sunesis Core Technology to make,
have made, use, import, offer for sale and sell Licensed Compounds and Licensed
Products in the Field. It is understood that the foregoing license to Sunesis
Core Technology shall not include the right to practice Sunesis Core Technology
to discover novel compositions.

5.1.3 License for Reverted Licensed Products. Subject to the terms and
conditions of this Agreement (including Sections 5.1.1 and 5.1.2 above), with
respect to each Reverted Licensed Product Millennium hereby grants to Sunesis a
worldwide, exclusive license under Millennium’s interest in the Biogen Idec
Collaboration Technology, Joint Sunesis-Biogen Collaboration Technology,
Development Technology and other Patent Rights and Know How [ * ] the relevant
Licensed Product becomes a Reverted Licensed Product (“Other Millennium
Technology”), with the right to grant and authorize sublicenses as provided in
Section 5.2, to develop, make, have made, use, import, offer for sale, sell and
otherwise exploit such Reverted Licensed Product. It is understood and
acknowledged that the licenses granted with respect to Biogen Idec Collaboration
Technology, Development Technology and Other Millennium Technology in this
Section 5.1.3 extend solely to that technology that is being used on that
Reverted Licensed Product as of the date of such reversion to Sunesis, and
solely to the extent necessary for Sunesis to continue development and
commercialization of such Reverted Licensed Product in the form in which such
Reverted Licensed Product existed as of the date of such reversion to Sunesis.

5.2. Grant of Sublicenses. Within a reasonable period of time following grant of
any sublicense, to the extent sublicensing is permitted under Section 5.1, 9.1.3
and 16.1, the sublicensing Party shall provide the other Party with a summary of
such sublicense, including the identity of the Sublicensee (including any
Affiliate) and the rights granted with respect thereto for each product and
territory, sufficient to allow such other Party to verify any amounts then or
subsequently due under Articles 6, 7 and 17 below; provided that such summary
may redact

 

-23-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

confidential information that the sublicensing Party is reasonably prohibited
from disclosing under the sublicense agreement. Any sublicense granted under
this Section 5.2 shall be consistent with all of the terms and conditions of
this Agreement, and subordinate thereto, and the sublicensing Party shall remain
responsible to the other Party for the compliance of each such Sublicensee with
the obligations due under this Agreement.

5.3 Covenants [ * ]

5.3.1. Sunesis Covenant [ * ] Notwithstanding the foregoing, Sunesis shall not
be prohibited from collaborating with a Third Party on the development and
commercialization of chemical compounds in-licensed from or controlled by such
Third Party [ * ]; provided that Sunesis has not exercised the Co-Funding Option
with respect to a Licensed Product [ * ] and such compounds are in Phase II
clinical trials or later stage of development or commercialization at the time
of initiation of such collaboration (a “Phase II Drug Collaboration”). Sunesis
shall notify Millennium in writing upon entering into a Phase II Drug
Collaboration. Nothing in this Section 5.3.1 is intended as the grant of a
license by Millennium to Sunesis.

5.3.2. Sunesis Covenant [ * ]

5.3.3. Millennium Covenant [ * ] To clarify, notwithstanding the foregoing,
Millennium is free to research, develop, market, sell, promote, exploit or
license, alone or in collaboration with others, any pharmaceutical compound that
is [ * ] so long as none of them use any Millennium Licensed Technology, Sunesis
Licensed Technology (as in effect prior to the Amendment Effective Date) or
Collaboration Technology.

5.4 Assay License. Millennium hereby grants to Sunesis a fully-paid,
royalty-free worldwide, non-exclusive, perpetual, irrevocable license under
Millennium’s rights in the assays set forth on Exhibit 1.44 for use by Sunesis
solely to comply with Sunesis’s obligations under this Agreement.

5.5 No Other Rights; No Implied Licenses. Only the licenses granted or retained
pursuant to the express terms of this Agreement shall be of any legal force or
effect. No other license rights shall be created by implication, estoppel or
otherwise.

ARTICLE 6

PAYMENTS

6.1. Research Milestones. Millennium shall pay to Sunesis the following amounts
within thirty (30) days following the first achievement of the following
research milestones:

 

Research Milestones

   Payment Amount  

1. Identification of the second Development Candidate directed against the Raf
Target (it being acknowledged and agreed that [ * ] is the first such Licensed
Compound for the Raf Target):

   $ [  * ] 

 

-24-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

6.2. Development Milestones.

6.2.1 Development Milestone Payments.

(a) [ * ]

(b) With respect to each Licensed Product, Millennium shall pay to Sunesis on a
Licensed Product-by-Licensed Product basis the following amounts within
thirty (30) days following the first achievement by Millennium, its Affiliates
or Sublicensees, as the case may be, of each of the following milestones with
respect to such Licensed Product:

 

     Payment Amount   Development Milestones    [1st Indication     
2nd Indication]  

[1. Initiation of the first Phase II trial for such Licensed Product in any
country:

     N/A       $ 750,000   

2. Initiation of the first Phase III trial for such Licensed Product in any
country:

   $ 3,000,000       $ 2,250,000   

3. Filing of an NDA in the U.S. for such Licensed Product:

   $ 5,000,000       $ 3,750,000   

4. Filing of an NDA with EMEA for such Licensed Product:

   $ 4,000,000       $ 3,000,000   

5. Filing of an NDA in Japan for such Licensed Product:

   $ 2,000,000       $ 1,500,000   

6. Regulatory Approval in the U.S. of such Licensed Product:

   $ 8,000,000       $ 6,000,000   

7. Regulatory Approval by EMEA of such Licensed Product:

   $ 6,000,000       $ 4,500,000   

8. Regulatory Approval in Japan of such Licensed Product:

   $ 4,000,000       $ 3,000,000 ] 

Such milestone payments shall be non-refundable and non-creditable against other
amounts due Sunesis hereunder.

 

-25-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

6.2.2 Certain Additional Terms.

(a) Licensed Product-by-Licensed Product Milestones. It is understood that,
subject to Section 6.2.2(b), the payments under this Section 6.2 shall be due
only once with respect to each Licensed Product.

(b) Multiple Indications. With respect to a particular Licensed Product, [ * ]

(c) Discontinued Licensed Products. If Millennium ceases all clinical
development of a particular Licensed Product, after having made one or more of
the payments due under Section 6.2.1 above on the achievement of a particular
milestone by such Licensed Product, there shall be no payment due upon the
accomplishment of that same milestone with respect to the next Licensed Product
that is specifically directed at the same Designated Target to achieve such
milestone.

(d) Accrued Milestones. If a development milestone for a Licensed Product under
Section 6.2.1 above is achieved with respect to such Licensed Product before a
prior development milestone under Section 6.2.1 for such Licensed Product, then
the earlier milestone payments shall then also be due with respect to such
Licensed Product.

6.2.3 Reports; Payments. Within ten (10) business days of the occurrence of any
event which would trigger a milestone payment according to Section 6.2,
Millennium shall inform Sunesis of such occurrence. The corresponding payment
shall be due thirty (30) days after the occurrence of such event.

6.3. Royalties on Annual Net Sales of Licensed Products.

6.3.1 Licensed Products Generally. Subject to Sections 6.3.2, 6.3.3 and 6.3.4,
Millennium shall pay to Sunesis a royalty on Net Sales by Millennium, its
Affiliates and their Sublicensees of Licensed Products (other than Net Sales of
Co-Funded Products in the Co-Funded Territory) on a Licensed Product-by-Licensed
Product basis, equal to the percentage of such Net Sales set forth below:

 

Annual Net Sales    Royalty on Net Sales   Portion of Annual Net Sales of such
Licensed Product up to $[ * ]:      [ * ] % 

Portion of Annual Net Sales of such Licensed Product

between $[ * ] and $[ * ]:

     [ * ] % 

Portion of Annual Net Sales of such Licensed Product

between $[ * ] and $[ * ]:

     [ * ] %  Portion of Annual Net Sales of such Licensed Product over $[ * ]:
     [ * ] % 

 

-26-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

For purposes of the foregoing and Section 6.3.2 below, “Annual Net Sales” shall
mean, for a particular Licensed Product, the worldwide Net Sales of such
Licensed Product for the particular calendar year. In the event that in a
calendar quarter portions of the worldwide Net Sales of a particular Licensed
Product are subject to royalty obligations under both Sections 6.3.1 and 6.3.2,
the applicable royalty rate under Section 6.3.2 shall be applied to worldwide
Net Sales based on the proportion of worldwide Net Sales generated in the
Co-Funded Territory.

6.3.2 Compensation for Co-Funded Products.

(a) Subject to Sections 6.3.2(b), 6.3.2(c), 6.3.3 and 6.3.4, in consideration
for the co-funding by Sunesis, Millennium shall pay to Sunesis an amount [ * ].

(b) [ * ]

[ * ]

6.3.3 Third Party Patents.

(a) If: (i) a [ * ] of a Third Party should be in force in any country during
the Term of this Agreement covering the practice of the Sunesis Licensed
Technology or Sunesis Core Technology as licensed to Millennium under
Section 5.1 with respect to the manufacture, use or sale of any Licensed
Product, (ii) it should prove in Millennium’s reasonable judgment, after
consultation with Sunesis, [ * ] for Millennium to commercialize such Licensed
Product without obtaining a royalty bearing license from such Third Party [ * ]
(with such agreement not to be unreasonably withheld or delayed), and (iii) the
royalty paid to such Third Party is directed to the practice of rights granted
to Millennium under Section 5.1 with respect to such Licensed Product, then
Millennium shall be entitled to a credit against the royalty payments due under
the other provisions of this Section 6.3 with respect to the same Licensed
Product in such country of an amount equal to [ * ] of the royalty paid to such
Third Party for such Licensed Product in such country, arising from the practice
of such Sunesis Licensed Technology or Sunesis Core Technology with respect to
the manufacture, use or sale of the Licensed Product in said country, with such
credit not to exceed [ * ] of the royalty otherwise due under this Agreement for
such Licensed Product in such country.

(b) If: (i) a [ * ] of a Third Party should be in force in any country during
the Term of this Agreement covering the practice of the Biogen Idec
Collaboration Technology, Joint Sunesis-Biogen Collaboration Technology,
Development Technology or Other Millennium Technology licensed to Sunesis under
Section 5.1.3, in each case with respect to the manufacture, use or sale of any
Reverted Licensed Product, (ii) it should prove in Sunesis’s reasonable
judgment, after consultation with Millennium, [ * ] for Sunesis to commercialize
such Reverted Licensed Product without obtaining a royalty bearing license from
such Third Party [ * ] (with such agreement not to be unreasonably withheld or
delayed), and (iii) the royalty paid to such Third Party is directed to the
practice of rights granted to Sunesis under Section 5.1.3 with respect to such
Reverted Licensed Product, then Sunesis shall be entitled to a credit against
the royalty payments due under Section 6.4 with respect to the same Reverted
Licensed Product in such country of an amount equal to [ * ] of the royalty paid
to such Third Party for such Reverted Licensed Product in such country, arising
from the practice of the intellectual property described above with respect to
the manufacture, use or sale of the Reverted Licensed Product in said country,
with such credit not to exceed [ * ] of the royalty otherwise due under this
Agreement for such Reverted Licensed Product in such country.

 

-27-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

6.3.4 Royalty Reduction. The royalty rates set forth in Sections 6.3.1 (but not
6.3.2) used to calculate royalties payable on Net Sales of a Licensed Product
(excluding a terminated PDK Product) in a country shall be [ * ] by [ * ] with
respect to sales in the U.S. or Japan during any portion of the applicable
period under Section 6.5 in which [ * ] the Sunesis Licensed Patents or Sunesis
Core Technology Covers the sale or use of such Licensed Product in such country.

6.4. Royalties on Net Sales of Reverted Licensed Products. Sunesis shall pay
Millennium at a royalty rate equal to the royalty rate provided under
Section 6.3.1 with respect to Net Sales of Reverted Licensed Products by
Sunesis, its Affiliates and their Sublicensees; provided, however, that such
royalty rate shall be [ * ] by [ * ] with respect to sales in the U.S. or Japan
during any portion of the applicable period under clause (ii) in Section 6.5.1
in which [ * ] the Biogen Idec Collaboration Patents, Joint Sunesis-Biogen
Collaboration Patents, Development Technology or Other Millennium Technology
Covers the sale or use of such Reverted Licensed Product in such country.

6.5. Royalty Term.

6.5.1 The royalties due pursuant to Section 6.3 and Section 6.4 above shall be
payable on a country-by-country and Product-by-Product basis commencing on the
first commercial sale in a country and continuing until the later of: (i) the
expiration of the last Valid Claim of (a) the Sunesis Licensed Patents or
Sunesis Core Technology Covering the sale or use of the relevant Licensed
Product in such country or (b) the Biogen Idec Collaboration Patents, Joint
Sunesis-Biogen Collaboration Patents, Development Technology or Other Millennium
Technology Covering the sale or use of the relevant Reverted Licensed Product in
such country, or (ii) the tenth (10th) anniversary of the first commercial sale
of such Product in such country.

6.5.2 Millennium acknowledges that it will continue to benefit from its license
under, and the transfer to Millennium of certain elements of, the Sunesis
Collaboration Technology and Sunesis Core Technology, the co-funding payments
pursuant to this Agreement and Millennium’s own development of Know-How derived
from the practice of such Sunesis licenses and Millennium’s use of such Sunesis
Collaboration Technology and Sunesis Core Technology, even after the expiration
of all Patent Rights that claim a Licensed Product in a particular country. In
addition, Millennium and Sunesis acknowledge the application of a uniform
royalty structure and compensation to Sunesis for its co-funding payments in the
form of an additional royalty payment amount throughout the period under clause
(ii) in Section 6.5.1. The Parties acknowledge that such structure is more
convenient to the Parties, facilitates the payment of compensation between the
Parties for co-funding commitments and access to Know How and reduces accounting
burdens on the Parties. Accordingly, the Parties have agreed to apply the
royalty structure as provided in this Article 6.

 

-28-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

ARTICLE 7

PAYMENTS, BOOKS AND RECORDS

7.1. Royalty Reports and Payments. After the first sale of a Product on which
royalties are payable by a Party hereunder, such Party shall make quarterly
written reports to the other Party within sixty (60) days after the end of each
calendar quarter, stating in each such report, separately the number,
description, and aggregate Net Sales, by territory, of each such Product sold
during the calendar quarter upon which a royalty is payable under Section 6.3 or
Section 6.4 above, as applicable. Concurrently with the making of such reports,
such Party shall pay to the other Party royalties due at the rates specified in
Section 6.3 or Section 6.4 above, as applicable.

7.2. Payment Method. All payments due under this Agreement shall be made by bank
wire transfer in immediately available funds to a bank account designated by the
Party owed such payment. All payments hereunder shall be made in U.S. dollars.
Any payments that are not paid on the date such payments are due under this
Agreement shall bear interest to the extent permitted by applicable law at a
rate equal to the 3-month LIBOR rate at the close of business on the date such
payment is due, plus an additional two percent (2%), calculated on the number of
days such payment is delinquent.

7.3. Place of Royalty Payment; Currency Conversion. The functional currency for
accounting will be U.S. dollars. Except as the Parties otherwise mutually agree,
for billing and reporting, Development Costs and Net Sales will be translated,
if necessary, into U.S. dollars using the currency exchange rates quoted by
Bloomberg Professional, a service of Bloomberg L.P., or in the event Bloomberg
Professional is not available, then the Eastern U.S. edition of The Wall Street
Journal on the last business day of the applicable calendar quarter.

7.4. Records; Inspection. Each Party shall keep, and shall ensure that its
Affiliates keep, complete, true and accurate books of account and records for
the purpose of determining the amounts payable under this Agreement. Such books
and records shall be kept at the principal place of business of such Party, for
at least three (3) years following the end of the calendar quarter to which they
pertain. Such records will be open for inspection by a public accounting firm to
whom the audited Party has no reasonable objection and subject to such
accounting firm entering into a satisfactory confidentiality agreement, solely
for the purpose of determining the payments to the other Party hereunder. Such
inspections may be made no more than twice each calendar year, at reasonable
times and on reasonable notice. Inspections conducted under this Section 7.4
shall be at the expense of the auditing Party, unless a variation or error
producing an increase exceeding [ * ] percent ([ * ]%) of the amount stated for
the period covered by the inspection is established in the course of any such
inspection, whereupon all reasonable costs relating to the inspection for such
period and any unpaid or overpaid amounts that are discovered will be promptly
paid or refunded by the appropriate Party, in each case together with interest
noted in Section 7.2 thereon from the date such payments were due (if underpaid)
or paid (if overpaid).

7.5. Withholding Taxes. Each Party shall pay any and all taxes levied on account
of amounts payable to it under this Agreement. If laws or regulations require
that taxes be withheld, the paying Party will (i) deduct those taxes from the
remittable payment, (ii) timely pay the taxes to the proper authority, and
(iii) send proof of payment to the other Party within sixty (60) days following
that payment.

 

-29-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

ARTICLE 8

DILIGENCE

8.1. Diligence; Reports. Millennium shall use Commercially Reasonable and
Diligent Efforts to develop and commercialize Co-Funded Products within the
Field. Millennium agrees to keep Sunesis fully informed regarding the
Development and commercialization activities with respect to each Co-Funded
Product by providing reports to Sunesis at least quarterly regarding ongoing
activities being undertaken with respect to Co-Funded Products. In addition,
Millennium shall provide Diligence Summaries to Sunesis with respect to each [ *
]. This Section 8.1 shall not limit other provisions of this Agreement that
address the provision of information regarding Licensed Products.

8.2. Reversion of a Co-Funded Product. If Millennium fails to use Commercially
Reasonable and Diligent Efforts to develop and commercialize a Co-Funded
Product, and Millennium shall continue to fail to use Commercially Reasonable
and Diligent Efforts to develop and commercialize such Co-Funded Product for [ *
] after written notice thereof from Sunesis, or in the event that Sunesis
terminates this Agreement pursuant to Section 13.2 for Millennium’s breach,
pursuant to Section 13.3 for Millennium’s bankruptcy or in the event that
Millennium terminates this Agreement pursuant to Section 13.4 for convenience
with respect to a Co-Funded Product, Sunesis shall have the right to assume the
development and commercialization of such Co-Funded Product, subject to the
terms and conditions of this Section 8.2, upon written notice to Millennium.
Upon the effective date of such notice from Sunesis, such Co-Funded Product
shall be designated a “Reverted Licensed Product”, the terms set forth in
Section 1 of Exhibit 8.2 attached hereto shall thereafter apply, and Sunesis
shall pay royalties to Millennium as provided under Section 6.4 on Net Sales of
such Reverted Licensed Product by Sunesis, its Affiliates or Sublicensees.

8.3. Diligence for a Reverted Licensed Product. Sunesis shall use Commercially
Reasonable and Diligent Efforts to develop and commercialize each Reverted
Licensed Product. Sunesis agrees to keep Millennium fully informed regarding the
development and commercialization activities with respect to each Reverted
Licensed Product, including by providing Millennium with reports at least
quarterly regarding ongoing activities being undertaken with respect to Reverted
Licensed Products. In addition, Sunesis shall provide Millennium with a
Diligence Summary with respect to each Reverted Licensed Product on a
semi-annual basis during the Term of this Agreement.

8.4. Termination of a Reverted Licensed Product. If Sunesis fails to use
Commercially Reasonable and Diligent Efforts to develop and commercialize a
Reverted Licensed Product, and Sunesis shall continue to fail to use
Commercially Reasonable and Diligent Efforts to develop and commercialize such
Reverted Licensed Product for sixty (60) days after written notice thereof from
Millennium, then such Reverted Licensed Product shall cease to be a Reverted
Licensed Product, and the license granted to Sunesis under Section 5.1.3 shall
terminate with respect to such Reverted Licensed Product. Thereafter, such
Reverted Licensed Product shall be a Licensed Product and subject to
Millennium’s licenses under Section 5.1 and obligations to pay royalties and
milestones to Sunesis pursuant to Article 6. In addition, the terms set forth in
Section 2 of Exhibit 8.2 shall apply to such Reverted Licensed Product.

 

-30-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

8.5. Disputes. In the event that there is a good faith dispute as to whether the
activities described in a Diligence Summary constitute Commercially Reasonable
and Diligent Efforts to develop and commercialize the applicable Co-Funded
Product or Reverted Licensed Product, then either Party may refer the dispute
for a prompt determination by the Joint Steering Committee. In the event that
the Joint Steering Committee is unable to reach consensus on such determination,
then the matter shall be referred to the Parties’ respective Chief Medical
Officers (or the equivalent if there is no such Chief Medical Officer of a
Party). Upon such request, the Chief Medical Officers shall make themselves
reasonably available to meet, and shall meet either by telephone or if,
specifically requested, in person, to attempt to resolve such matter, and shall
thereafter continue to use good faith efforts to attempt to resolve such matter
unless it becomes clear that the matter cannot be resolved by mutual agreement.
Thereafter either Party may pursue such legal process as is otherwise available
under applicable law.

ARTICLE 9

INTELLECTUAL PROPERTY

9.1. Ownership; Disclosure.

9.1.1 Collaboration Technology.

(a) Raf Technology. All right, title, and interest in and to the Sunesis
Collaboration Patents and Joint Sunesis-Biogen Collaboration Patents, the
subject of which are inventions that were developed in the course of activities
directed to the Raf Target or to the discovery, research, or development of
Licensed Compounds which are Target Selective to the Raf Target or Licensed
Products incorporating such Licensed Compounds (the “Raf Patents”) were jointly
and equally owned by Biogen Idec and Sunesis under the Original Agreement.
Pursuant to the Millennium-Biogen Agreement, Biogen Idec has, with the consent
of Sunesis as provided in the Three Party Agreement, assigned all of its right,
title and interest in and to the Raf Patents to Millennium; and from and after
the Effective Date the Raf Patents shall be jointly owned by Millennium and
Sunesis.

(b) Sunesis Collaboration Technology. Subject to Section 9.1.1(a), all right,
title, and interest in and to the Sunesis Collaboration Technology shall be
owned by Sunesis, subject to the licenses granted to Millennium under Article 5.

(c) Joint Sunesis-Biogen Collaboration Technology. Pursuant to the
Millennium-Biogen Agreement, Biogen Idec has, with the consent of Sunesis as
provided in the Three Party Agreement, assigned to Millennium all of its right,
title and interest in and to the Joint Sunesis-Biogen Collaboration Patents and
Joint Sunesis-Biogen Collaboration Know-How that are included in the Assigned IP
(as defined in the Millennium-Biogen Agreement) and that, in each case, are [ *
] a Licensed Compound (the “Licensed Compound Joint Technology”) and has granted
a license to Millennium under Biogen Idec’s right, title and interest in and to
all other Joint Sunesis-Biogen Patents and Joint Sunesis-Biogen Know-How (the
“Other Joint Technology”). All right, title and interest in and to the Licensed
Compound Joint Technology shall be jointly owned by the Parties. All right,
title and interest in and to the Other Joint Technology shall be jointly owned
by Sunesis and Biogen Idec (subject to the licenses granted to Millennium).
Except as expressly provided in this Agreement, neither Party shall have any

 

-31-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

obligation to account to the other for profits, or to obtain any approval of the
other Party to license, exploit or enforce the Licensed Compound Joint
Technology, by reason of joint ownership thereof, and each Party hereby waives
any right it may have under the laws of any jurisdiction to require any
accounting or consent related thereto. It is understood and agreed that all
Joint Sunesis-Biogen Collaboration Technology that is jointly owned pursuant to
Section 9.1.1(a) and this Section 9.1.1(c) shall be subject to the licenses
granted under Article 5 and Section 16.1.

(d) Excluded Compounds. For the avoidance of doubt, to the extent a Joint
Sunesis-Biogen Collaboration Patent discloses any use of an Excluded Compound
(as defined in the Original Agreement), the composition of matter of which is
separately owned by one Party, the other Party shall not have, merely as a
result of its joint ownership of such Joint Sunesis-Biogen Collaboration Patent,
any right, title or interest in or to such Excluded Compound.

9.1.2 Development Technology. All right, title and interest in and to the
Development Technology shall, as between the Parties, be owned solely by
Millennium. Sunesis hereby assigns to Millennium all of Sunesis’s and its
Affiliates’ rights in and to the Development Technology (including all patent
and other intellectual property rights therein), subject to the licenses granted
to Sunesis under Article 5.

9.1.3 PDK Technology. Sunesis shall solely own all Know-How made or developed
after the Amendment Effective Date, solely by or under authority of Sunesis or
its Affiliates, in the course of performing any activity under this Agreement
directed to the PDK Target or directly related to the development, manufacturing
or commercialization of a PDK Compound or PDK Product, and all Patent Rights
that claim or cover any such Know-How (collectively, the “PDK Technology”). To
the extent that Millennium Controls Patent Rights or Know-How that is generated
after the Amendment Effective Date [ * ], Millennium [ * ].

9.2. Patent Prosecution. Subject to the rights of Biogen Idec under the
Millennium-Biogen Agreement:

9.2.1 Sunesis Core Technology. Sunesis shall have the right to control the
preparation, filing, prosecution and maintenance of patent applications and
patents directed to Sunesis Core Technology using patent counsel of Sunesis’s
choice, provided that such decisions made by Sunesis in the preparation, filing,
prosecution, and maintenance of such patents and patent applications shall be
reasonable and Sunesis shall employ reasonable efforts not to substantially
negatively impact Millennium’s rights hereunder.

9.2.2 Collaboration Patents and Development Patents.

(a) Millennium shall have the first right, using in-house or outside legal
counsel selected by Millennium, subject to approval, not to be unreasonably
withheld, by Sunesis, to prepare, file, prosecute, maintain, and obtain
extensions throughout the world of Collaboration Patents and Patent Rights in
the Development Technology that claim or cover the Raf Target, Licensed
Compounds or Licensed Products, or the use of manufacture thereof. Millennium
shall: (a) ensure that Sunesis receives copies of all

 

-32-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

correspondence between Millennium or outside legal counsel or any governmental
offices relating to such preparation, filing, prosecution, maintenance, and
obtaining of extensions, of such Collaboration Patents and other Patent Rights
under this Section 9.2.2(a), (b) timely consult with Sunesis regarding all
substantive matters associated with such activities, (c) use reasonable efforts
to periodically advise Sunesis on such activities and to respond to any
reasonable inquiries Sunesis may from time to time raise in respect of such
activities, and (d) not substantially negatively impact Sunesis’s rights under
such Collaboration Patents. As used in this Article 9, “prosecution” shall
include interferences, re-examinations, reissues, oppositions and the like.

(b) Sunesis shall have the first right, using in-house or outside legal counsel
selected by Sunesis, subject to approval, not to be unreasonably withheld, by
Millennium, to prepare, file, prosecute, maintain, and obtain extensions
throughout the world of (i) Collaboration Patents and Patent Rights in the
Development Technology that claim or cover the PDK Target, PDK Compounds or PDK
Products, or the use of manufacture thereof and (ii) Patent Rights in the PDK
Technology. Sunesis shall: (a) ensure that Millennium receives copies of all
correspondence between Sunesis or outside legal counsel or any governmental
offices relating to such preparation, filing, prosecution, maintenance, and
obtaining of extensions, of such Collaboration Patents and other Patent Rights
under this Section 9.2.2(b), (b) timely consult with Millennium regarding all
substantive matters associated with such activities, (c) use reasonable efforts
to periodically advise Millennium on such activities and to respond to any
reasonable inquiries Millennium may from time to time raise in respect of such
activities, and (d) not substantially negatively impact Millennium’s rights
under such patents. Promptly after the Amendment Effective Date, Millennium
shall cooperate with Sunesis to promptly transfer relevant prosecution materials
for all such Patent Rights to Sunesis.

9.2.3 Prosecution Costs. All costs [ * ] associated with filing, prosecuting,
issuing, maintaining, and extending (i) patent applications and patents within
the Sunesis Core Technology and Patent Rights described in Section 9.2.2(b)
shall be borne by Sunesis; and (ii) Patent Rights described in Section 9.2.2(a)
shall be borne by Millennium.

9.2.4 Cooperation. Each Party will cooperate fully with the other Party and
provide all information and data, and sign any documents, reasonably necessary
and requested by the other Party for the purpose of preparing, filing and
prosecuting patent applications pursuant to this Section 9.2.

9.2.5 Abandonment.

(a) Millennium may elect to decline to file or, having filed, decline to further
prosecute and maintain any Collaboration Patent or other Patent Right under
Section 9.2.2(a), in which event Millennium shall provide Sunesis with written
notice thereof prior to the expiration of any deadline, without considering any
possible extensions thereof, relating to such activities, but in any event at
least thirty five (35) business days prior notice. In such circumstances Sunesis
shall have the right to decide, with reason and with written notice at least
thirty (30) business days prior to the deadline, that Millennium should continue
to file or prosecute such Patent Right. Millennium shall then

 

-33-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

have the option to decide, with at least twenty (20) business days notice to
Sunesis to: (i) continue to file or prosecute such Patent Right at its cost and
expense, or (ii) allow Sunesis to file or prosecute such Patent Right at its own
cost and expense using counsel of its own choice. In the event that Millennium
elects option (ii), then Millennium shall cooperate with Sunesis to promptly
transfer relevant prosecution materials to Sunesis.

(b) Sunesis may elect to decline to file or, having filed, decline to further
prosecute and maintain any Collaboration Patent or other Patent Right under
Section 9.2.2(b), in which event Sunesis shall provide Millennium with written
notice thereof prior to the expiration of any deadline, without considering any
possible extensions thereof, relating to such activities, but in any event at
least thirty five (35) business days prior notice. In such circumstances
Millennium shall have the right to decide, with reason and with written notice
at least thirty (30) business days prior to the deadline, that Sunesis should
continue to file or prosecute such Patent Right. Sunesis shall then have the
option to decide, with at least twenty (20) business days notice to Millennium
to: (i) continue to file or prosecute such Patent Right at its cost and expense,
or (ii) allow Millennium to file or prosecute such Patent Right at its own cost
and expense using counsel of its own choice. In the event that Sunesis elects
option (ii), then Sunesis shall cooperate with Millennium to promptly transfer
relevant prosecution materials to Millennium.

(c) It is understood and agreed that transfer of prosecution of particular
Patent Rights pursuant to subsection (ii) in both Sections 9.2.5(a) and 9.2.5(b)
above shall not affect the ownership or licenses otherwise provided in this
Agreement.

9.3. Enforcement. Subject to the rights of Biogen Idec under the
Millennium-Biogen Agreement:

9.3.1 Notice. In the event a Party becomes aware of any actual or potential
infringement or misappropriation of the Sunesis Licensed Technology or Biogen
Idec Collaboration Technology that relates to the Raf Target or Licensed
Compounds or Licensed Products (a “Subject Infringement”), such Party shall
notify the other Party.

9.3.2 Millennium. Millennium shall have the sole right, but not the obligation,
to take legal action to:

(a) enforce and defend the Sunesis Licensed Technology against Subject
Infringements by Third Parties at its sole cost and expense. If, within [ * ]
following a request by Sunesis to do so, Millennium fails to use commercially
reasonable efforts to take such action to enforce the Sunesis Licensed Patents
with respect to a Subject Infringement, Sunesis or its designee shall, in its
sole discretion, have the right, at its sole expense, to take such action.

(b) enforce and defend any actual or potential infringement or misappropriation
of the Biogen Idec Collaboration Technology that relates to the Raf Target or
Licensed Compounds or Licensed Products. If, within [ * ] following a request by
Sunesis to do so, Millennium fails to use commercially reasonable efforts to
take such action to enforce

 

-34-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

and defend any actual or potential infringement or misappropriation of the
Biogen Idec Collaboration Technology that relates to the Raf Target or Licensed
Compounds or Licensed Products, Sunesis or its designee shall, in its sole
discretion, have the right, at its sole expense, to take such action.

9.3.3 Sunesis. To the extent a Subject Infringement is not covered by
Section 9.3.2 above, Sunesis (or its designee) shall have the initial right, but
not the obligation, to take reasonable legal action to enforce and defend the
Sunesis Licensed Technology against such Subject Infringements by Third Parties
at its sole cost and expense. If, within [ * ] following a request by Millennium
to do so, Sunesis fails to take such action to enforce the Sunesis Licensed
Patents with respect to such Subject Infringement, and the Subject Infringement
is in a field not then licensed exclusively to Sunesis hereunder, Millennium or
its designee shall, in its sole discretion, have the right, at its sole expense,
to take such action.

9.3.4 Cooperation. If a Party (the “Controlling Party”) brings an action in
accordance with this Section 9.3 (an “Infringement Action”), then the other
Party (the “Cooperating Party”) shall cooperate as reasonably requested, at such
Controlling Party’s expense, in the pursuit of such Infringement Action,
including if necessary by joining as a nominal Party to the Infringement Action.
In any case, the Cooperating Party shall have the right, even if not required to
be joined, to participate in such Infringement Action with its own counsel at
its own expense. The costs and expenses of the Infringement Action shall be the
responsibility of the Controlling Party, and any damages or other monetary
rewards or settlement payments actually received and retained by the Controlling
Party shall first be applied to reimburse the Controlling Party’s out-of-pocket
expenses directly attributed to the Infringement Action, then the other Party’s
out-of-pocket expenses directly attributed to the Infringement Action, then the
other Party’s out-of-pocket expenses directly attributed to the Infringement
Action, and the remainder shall be shared as follows: [ * ].

9.3.5 PDK Products. In the event a Party becomes aware of any actual or
potential infringement or misappropriation of the Millennium Licensed Technology
or PDK Technology, such Party shall notify the other Party. Sunesis shall have
the sole right, but not the obligation, to take legal action to enforce and
defend the Millennium Licensed Technology and PDK Technology against
infringement by Third Parties at its sole cost and expense. If, within [ * ]
following a request by Millennium to do so, Sunesis fails to use commercially
reasonable efforts to take such action to enforce and defend Millennium Licensed
Technology or PDK Technology with respect to such infringement, Millennium or
its designee shall, in its sole discretion, have the right, at its sole expense,
to take such action.

ARTICLE 10

CONFIDENTIALITY

10.1. Confidentiality. During the Term of this Agreement and for a period of [ *
] years following the expiration or earlier termination hereof, each Party shall
maintain in confidence the Confidential Information of the other Party, shall
not use or grant the use of the Confidential Information of the other Party
except as expressly permitted hereby, and shall not disclose the Confidential
Information of the other Party (in each case, irrespective of whether such
Confidential Information is also the Confidential Information of the receiving
Party), except (i)

 

-35-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

on a need-to-know basis to such Party’s directors, officers and employees,
(ii) to such Party’s consultants performing work contemplated by the Agreement,
and to any bona fide subcontractor performing work for such Party hereunder, or
(iii) to the extent such disclosure is reasonably necessary in connection with
such Party’s activities under rights and licenses expressly authorized by this
Agreement (including the permitted sublicensees). To the extent that disclosure
to any person is authorized by this Agreement, prior to disclosure, a Party
shall obtain written agreement of such person to hold in confidence and not
disclose, use or grant the use of the Confidential Information of the other
Party except as expressly permitted under this Agreement. Each Party shall
notify the other Party promptly upon discovery of any unauthorized use or
disclosure of the other Party’s Confidential Information.

10.2. Permitted Use and Disclosures. The confidentiality obligations under this
Article 10 shall not apply to the extent that a Party is required to disclose
information by applicable law, regulation or order of a governmental agency or a
court of competent jurisdiction; provided, however, that such Party shall
provide written notice thereof to the other Party (to the extent not prohibited
by law or court order), and consult with the other Party with respect to such
disclosure to the extent reasonably protectable and provide the other party
reasonable opportunity to object to any such disclosure or to request
confidential treatment thereof. Notwithstanding the provisions of this Section,
either Party may, to the extent necessary, disclose Confidential Information of
the other Party, to any governmental or regulatory authority in connection with
the development of a product which it has the right to develop under this
Agreement.

10.3. Nondisclosure of Terms. Each of the Parties hereto agrees not to disclose
the financial terms of this Agreement to any Third Party without the prior
written consent of the other Party hereto, which consent shall not be
unreasonably withheld, except (a) to such Party’s attorneys, advisors,
investors, potential bona fide collaborators and Sublicensees, and others on a
need-to-know basis under circumstances that reasonably protect the
confidentiality thereof; (b) or to the extent required by law (and with
appropriate requests made for confidential treatment), including filings
required to made by law with the Securities and Exchange Commission or any
national securities exchange; provided, however, that, with respect to any
filing required to made by law with the Securities and Exchange Commission or
any national securities exchange, the Party subject to such filing requirement
shall, at least ten (10) business days in advance of any such filing, provide
the other Party with a draft set of redactions to this Agreement for which
confidential treatment will be sought, reasonably incorporate the other Party’s
comments as to additional terms it would like to see redacted, and seek
confidential treatment for such additional terms (except only in the limited
circumstances where confidential treatment is in the opinion of outside counsel
unavailable); or (c) to Biogen Idec, to the extent required under the Three
Party Agreement or Millennium-Biogen Agreement. Notwithstanding the foregoing,
(i) Sunesis may issue the press release to be mutually agreed by the Parties,
and (ii) each Party may disclose the information contained in such press release
(and related Securities and Exchange Commission filing) without the consent of
the other Party.

 

-36-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

10.4. Publication.

10.4.1 By Sunesis. Any manuscript by Sunesis on subject matter in connection
with the Research Program relating to the Raf Target or Licensed Compounds to be
published or publicly disclosed shall be subject to the prior review of
Millennium at least [ * ] prior to submission. Further, to avoid loss of patent
rights as a result of premature public disclosure of patentable information,
Millennium shall notify Sunesis in writing within [ * ] after receipt of any
disclosure whether Millennium desires to file a patent application on any
invention disclosed in such scientific results. In the event that Millennium
desires to file such a patent application, Sunesis shall withhold publication or
disclosure of such scientific results until the earlier of (i) a patent
application is filed thereon, (ii) the Parties determine after consultation that
no patentable invention exists, or (iii) [ * ] after receipt by Sunesis of
Millennium’s written notice of Millennium’s desire to file such patent
application. Further, if such scientific results contain the information of
Millennium that is subject to use and nondisclosure restrictions under this
Article 10, Sunesis agrees to remove such information from the proposed
publication or disclosure. For clarity, nothing in this Section 10.4 shall be
deemed to limit the publication or disclosure right of Sunesis with respect to a
Reverted Licensed Product. Sunesis shall have the right, but not the obligation,
to publish or publicly disclose, in its sole discretion, any manuscript
containing scientific or clinical results generated during the Term relating to
the PDK Target, PDK Compounds or PDK Products, and shall provide Millennium with
a courtesy copy of such manuscript prior to its publication.

10.4.2 By Millennium. Millennium shall have the right, but not the obligation,
to publish or publicly disclose, in its sole discretion, any manuscript
containing scientific or clinical results generated during the Term relating to
the Raf Target, Licensed Compounds or Licensed Products, and shall provide
Sunesis with a courtesy copy of such manuscript prior to its publication.

10.4.3 Patent Applications. Following the filing of any patent application
within the Collaboration Technology, in the period prior to the publication of
such a patent application, neither Party shall make any written public
disclosure regarding any invention claimed in such patent application without
the prior consent of the other Party.

ARTICLE 11

REPRESENTATIONS AND WARRANTIES

11.1. Warranty. Each Party represents and warrants on its own behalf and on
behalf of its Affiliates that as of the Amendment Effective Date:

(i) Such Party is duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it is organized.

(ii) It has the legal power and authority to enter into this Agreement and to
perform all of its obligations hereunder.

(iii) This Agreement is a legal and valid obligation binding upon it and
enforceable in accordance with its terms.

 

-37-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

(iv) All necessary consents, approvals and authorizations of all governmental
authorities and other persons or entities required to be obtained by such Party
in connection with this Agreement have been obtained.

(v) The execution and delivery of this Agreement and the performance of such
Party’s obligations hereunder (a) do not conflict with or violate any
requirement of applicable laws, regulations or orders of governmental bodies;
and (b) do not conflict with, or constitute a default under, any contractual
obligation of such Party. Neither Party will enter into any agreement with any
Third Party that conflicts with the terms of this Agreement.

(vi) Such Party requires, and shall require, that all of its employees and
consultants involved in the Development, manufacture or commercialization of
Licensed Compounds, Licensed Products, PDK Compounds, PDK Products, Reverted
Compounds or Reverted Licensed Products have entered into written agreements
obligating such person to assign any rights s/he may have in any inventions made
during such work to such Party.

11.2. Additional Warranty of Sunesis. Sunesis represents and warrants as of the
Effective Date that:

(a) to the best of its knowledge, the practice of the Sunesis Core Technology
with respect to the Licensed Compounds is not generally dominated by Patent
Rights of a Third Party;

(b) Sunesis has not received any notice of infringement from any Third Party
relating to the Sunesis Core Technology or Sunesis Licensed Technology;

(c) Sunesis has not received any notice challenging the validity of the Sunesis
Licensed Technology or Sunesis Core Technology; and

(d) to the best of its knowledge, the Sunesis Licensed Technology and Sunesis
Core Technology with respect to Licensed Compounds is legally possessed by
Sunesis and has not been misappropriated from any Third Party.

11.3. Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, WITH RESPECT TO THE COLLABORATION TECHNOLOGY, SUNESIS CORE
TECHNOLOGY, DEVELOPMENT TECHNOLOGY, OTHER MILLENNIUM TECHNOLOGY, LICENSED
COMPOUNDS, OTHER COMPOUNDS, LICENSED PRODUCTS, PDK TECHNOLOGY, PDK COMPOUNDS,
PDK PRODUCTS, DESIGNATED TARGETS OR CONFIDENTIAL INFORMATION, INCLUDING
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF ANY
COLLABORATION TECHNOLOGY OR PDK TECHNOLOGY, PATENTED OR UNPATENTED, OR
NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 

-38-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

11.4. Additional Warranties of Millennium. Millennium represents and warrants as
of the Amendment Effective Date that (a) the Millennium Licensed Patents are the
only Patent Rights owned or controlled by Millennium or its Affiliates that [ *
] to the PDK Compounds or PDK Products, (b) Millennium has not transferred,
whether by license or otherwise, the Millennium Licensed Technology to any
Affiliate, (c) no compounds were Synthesized during the [ * ] by or on behalf of
Millennium in the course of activities [ * ] the PDK Target and through the use
of the Sunesis Licensed Technology, and (d) [ * ].

ARTICLE 12

INDEMNIFICATION

12.1. Millennium. Millennium shall indemnify, defend and hold harmless Sunesis
and its Affiliates and their respective directors, officers, employees, agents
and their respective successors, heirs and assigns from and against any losses,
costs, claims, damages, liabilities or expense (including reasonable attorneys’
and professional fees and other expenses of litigation) (collectively,
“Liabilities”) resulting from any claims, demands, actions or other proceedings
by any Third Party to the extent resulting from: (i) the manufacture, use, sale,
handling or storage of Licensed Products by Millennium or its Affiliates or
Sublicensees or other designees (except with respect to claims of infringement
or violation of intellectual property rights, which shall be governed solely by
clause (iv)); (ii) the breach by Millennium of the representations and
warranties made in this Agreement; (iii) [ * ] Millennium or any of its agents
or employees or failure of Millennium or any of its agents or employees to
comply with applicable laws and regulations; or (iv) a claim that the use,
manufacture, sale or importation of a Licensed Product infringes or violates the
intellectual property rights of a Third Party (other than if such infringement
or violation results solely from the practice of any Sunesis Licensed Technology
(excluding any Joint Sunesis-Biogen Idec Collaboration Patents and Joint
Sunesis-Biogen Idec Collaboration Know-How) and Sunesis Core Technology in
accordance with this Agreement); except, in each of cases (i)–(iv), to the
extent such Liabilities result from a material breach of this Agreement by
Sunesis, [ * ] Sunesis or any of its agents or employees (including sales
representatives involved in co-promoting any Co-Promoted Licensed Product) or
failure of Sunesis or any of its employees or agents to comply with applicable
laws or regulations.

12.2. Sunesis. Sunesis agrees to indemnify, defend and hold harmless Millennium
and its Affiliates and their respective directors, officers, employees, agents
and their respective heirs and assigns from and against any Liabilities
resulting from any claims, demands, actions or other proceedings by any Third
Party to the extent resulting from: (i) the manufacture, use, sale, handling or
storage of Co-Promoted Licensed Products, PDK Products or Reverted Licensed
Products by Sunesis or its Affiliates or Sublicensees or other designees,
(ii) the breach by Sunesis of its representations and warranties made in this
Agreement or the Original Agreement, (iii) [ * ] Sunesis or any of its agents or
employees or failure of Sunesis or any of its agents or employees to comply with
applicable laws and regulations; except, in each case, to the extent such
Liabilities result from a breach of this Agreement by Millennium, [ * ]
Millennium or any of its agents or employees (including sales representatives
involved in co-promoting any Co-Promoted Licensed Product) or failure of
Millennium or any of its employees or agents to

 

-39-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

comply with applicable laws or regulations, or (iv) a claim arising after the
Amendment Effective Date that the use, manufacture, sale or importation of a PDK
Product infringes or violates the intellectual property rights of a Third Party
(other than if such infringement or violation results solely from the practice
of any PDK Technology in accordance with this Agreement).

12.3. Procedure. If a Party (the “Indemnitee”) intends to claim indemnification
under this Article 12, it shall promptly notify the other Party (the
“Indemnitor”) in writing of any claim, demand, action or other proceeding for
which the Indemnitee intends to claim such indemnification, and the Indemnitor
shall have the right to participate in, and, to the extent the Indemnitor so
desires, to assume the defense thereof with counsel mutually satisfactory to the
Parties; provided, however, that an Indemnitee shall have the right to retain
its own counsel, with the fees and expenses to be paid by the Indemnitor, if
representation of such Indemnitee by the counsel retained by the Indemnitor
would be inappropriate due to actual or potential differing interests between
the Indemnitee and any other Party represented by such counsel in such
proceeding. The obligations of this Article 12 shall not apply to amounts paid
in settlement of any claim, demand, action or other proceeding if such
settlement is effected without the consent of the Indemnitor, which consent
shall not be withheld or delayed unreasonably. The failure to deliver written
notice to the Indemnitor within a reasonable time after the commencement of any
such action, if prejudicial to its ability to defend such action, shall relieve
the Indemnitor of any obligation to the Indemnitee under this Article 12. The
Indemnitee, its employees and agents, shall reasonably cooperate with the
Indemnitor and its legal representatives in the investigation of any claim,
demand, action or other proceeding covered by this Article 12. The Indemnitor
shall not, without the Indemnitee’s consent, which consent shall not be withheld
or delayed unreasonably, consent to the entry of any judgment or accept any
settlement with respect to such claim, demand, action or proceeding which
imposes liability not covered by this indemnification or restrictions on the
Indemnitee.

ARTICLE 13

TERM AND TERMINATION

13.1. Term. The Term of this Agreement shall commence on the Amendment Effective
Date, and shall continue in full force and effect on a country-by-country and
Product-by-Product basis until expiration of both Parties’ royalty payment
obligations in such country with respect to such Products, in each case unless
earlier terminated as provided in this Article 13 (the “Term”).

13.2. Termination for Breach. Either Party to this Agreement may terminate this
Agreement, with respect to the applicable compounds and products only, in the
event the other Party hereto shall have materially breached or defaulted in the
performance of any of its material obligations hereunder with respect to (i) any
Licensed Product(s), Licensed Compound(s) or Reverted Licensed Product(s) or
(ii) any PDK Product(s) or PDK Compound(s), and such default shall have
continued for [ * ] after written notice thereof was provided to the breaching
Party by the non-breaching Party. Such termination shall be specifically limited
to the compounds and products to which the breach or default relates, and this
Agreement shall continue in full force and effect with respect to any other
Licensed Product, Licensed Compound, Reverted Licensed Product, PDK Product or
PDK Compound. Any termination shall become effective at the end of

 

-40-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

such [ * ] period unless the breaching Party has cured any such breach or
default prior to the expiration of the [ * ] period. Notwithstanding the
foregoing, failure by either Party to use Commercially Reasonable and Diligent
Efforts with respect to the development and commercialization of a Product shall
not be deemed a breach of this Agreement. Sunesis hereby waives any breaches or
defaults by Biogen Idec under the Original Agreement and acknowledges and agrees
that any future breaches or defaults by Biogen Idec under the New Sunesis-Biogen
Agreement shall have no bearing on this Agreement.

13.3. Termination For Bankruptcy. Either Party hereto shall have the right to
terminate this Agreement forthwith by written notice to the other Party (i) if
the other Party is declared insolvent or bankrupt by a court of competent
jurisdiction, (ii) if a voluntary or involuntary petition in bankruptcy is filed
in any court of competent jurisdiction against the other Party and such petition
is not dismissed within ninety (90) days after filing, (iii) if the other Party
shall make or execute an assignment of substantially all of its assets for the
benefit of creditors, or (iv) substantially all of the assets of such other
Party are seized or attached and not released within ninety (90) days
thereafter. All rights and licenses granted under this Agreement by one Party to
the other Party are, and shall otherwise be deemed for purposes of
Section 365(n) of the Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101 (56) of the Bankruptcy Code. The Parties
agree that the licensing Party under this Agreement shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code in the event
of a bankruptcy by the other Party. The Parties further agree that in the event
of the commencement of a bankruptcy proceeding by or against one Party under the
Bankruptcy Code, the other Party shall be entitled to complete access to any
such intellectual property pertaining to the rights granted in the licenses
hereunder of the Party by or against whom a bankruptcy proceeding has been
commenced and all embodiments of such intellectual property.

13.4. Termination for Convenience. Provided that Millennium is not in breach of
this Agreement, Millennium will have the right to terminate this Agreement at
any time with respect to any or all of the Licensed Compounds and Licensed
Products (including terminated PDK Products), by providing [ * ] prior written
notice. In such event, this Agreement will remain in effect with respect to PDK
Compounds, PDK Products, Reverted Licensed Products and any other Licensed
Compound or Licensed Product, in each case that has not been terminated.
Provided that Sunesis is not in breach of this Agreement, Sunesis will have the
right to terminate this Agreement at any time with respect to any or all of the
PDK Products and Reverted Licensed Products, by providing [ * ] prior written
notice. In such event, this Agreement will remain in effect with respect to
Licensed Compounds and Licensed Products and any other PDK Products or Reverted
Licensed Products, in each case that has not been terminated.

13.5. Effect of Breach or Termination.

13.5.1 Accrued Rights and Obligations. Termination of this Agreement for any
reason shall not release either Party hereto from any liability which, at the
time of such termination, has already accrued to the other Party or which is
attributable to a period prior to such termination nor preclude either Party
from pursuing any rights and remedies it may have hereunder or at law or in
equity with respect to any breach of this Agreement.

 

-41-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

13.5.2 Termination by Millennium for Breach or Bankruptcy of Sunesis. In the
event of termination of this Agreement by Millennium pursuant to Section 13.2
due to Sunesis’s breach (only with respect to the PDK Compounds, PDK Products
and PDK Target) or by Millennium pursuant to Section 13.3 for Sunesis’s
bankruptcy, in addition to those provisions surviving under Section 13.8, the
following shall apply:

(a) Sections 2.5.1 (Research Records); 2.5.2 (Inspections) (but only with
respect to Millennium’s rights and Sunesis’s obligations); 5.1.3 (License for
Reverted Licensed Products) (but only with respect to Reverted Licensed Products
in existence as of the effective date of such termination); 6.1 (Research
Milestones); 6.2 (Development Milestones); 6.3 (Royalties on Annual Net Sales of
Licensed Products) (except that any royalties payable by Millennium thereunder,
commencing upon such termination and continuing thereafter, shall be reduced by
[ * ]); 6.4 (Royalties on Net Sales of Reverted Licensed Products); 6.5 (Royalty
Term); Article 9 (Intellectual Property) (other than Sections 9.2.2 and 9.2.3,
which shall terminate); and Exhibit 8.2 (Reverted Licensed Products) (but only
with respect to Reverted Licensed Products in existence as of the effective date
of such termination) shall survive.

(b) Subject to the rights of Biogen Idec under the Millennium-Biogen Agreement,
Millennium shall control prosecution of all Collaboration Patents (including
Sunesis Collaboration Patents, Biogen Idec Collaboration Patents and Joint
Sunesis-Biogen Collaboration Patents) at its own expense for such Patent Rights
that are related to the PDK Target, PDK Compounds and PDK Products, as the case
may be, in addition to the prosecution rights that Millennium has pursuant to
Section 9.2.2(a). Sunesis shall be given the opportunity to review Millennium’s
activities and reasonably consult with Millennium with respect to such Sunesis
Collaboration Patents and Joint Sunesis-Biogen Collaboration Patents, and
Millennium shall in good faith consider including in such patent applications
such claims as Sunesis reasonably requests. Millennium shall keep Sunesis
reasonably informed as to the status of such patent matters, including by
providing Sunesis with (i) copies of any documents relating to such Sunesis
Collaboration Patents and Joint Sunesis-Biogen Collaboration Patents which
Millennium receives from any patent office within twenty (20) days of receipt
thereof, including notice of all interferences, reissues, reexaminations,
oppositions or requests for patent term extensions, and (ii) the opportunity to
review and comment on any documents relating to such Sunesis Collaboration
Patents and Joint Sunesis-Biogen Collaboration Patents which will be filed in
any patent office as soon practicable but in all cases at least twenty (20) days
prior to such filing. All costs associated with filing, prosecuting, issuing and
maintaining such patent applications and patents within the Sunesis Core
Technology shall be borne by Sunesis. In conducting the prosecution activities
described in this Section 13.5.2(b), each Party shall employ reasonable efforts
not to substantially negatively impact the other Party’s rights under the
surviving provisions of this Agreement.

(c) Sunesis’s rights and obligations under Section 2.2.3 shall survive with
respect to Co-Funded Products for which Sunesis has exercised its Co-Funding
Option prior to such termination, and Millennium shall pay royalties on any such
Co-Funded Products in accordance with Section 6.3.2. Millennium shall no longer
be obligated to provide the detailed plans required of a Co-Development Plan and
Budget to Sunesis, but shall provide Sunesis with annual budgets of post Phase I
Development Costs for any such Co-Funded Products. Sunesis’s Co-Funding Option
with respect to future Licensed Products shall terminate, as will Article 3, as
well as Sunesis’s right to participate in the JDC under Section 4.3 and any
Licensed Product Teams under Section 2.3.

 

-42-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

(d) The effects of an uncured failure to use Required Efforts under Section 16.4
shall apply, and any inconsistent provisions under Section 13.5.2(a) shall be
superseded by such provisions of Section 16.4.

13.5.3 Termination by Sunesis for Breach or Bankruptcy of Millennium. In the
event of any termination by Sunesis pursuant to Section 13.2 due to Millennium’s
breach (only with respect to the Licensed Compounds, Licensed Products and Raf
Target) or pursuant to Section 13.3 for Millennium’s bankruptcy, in addition to
those provisions surviving under Section 13.8, the following provisions of this
Section 13.5.3 shall apply:

(a) Sections 2.5.1 (Research Records); 2.5.2 (Inspections) (but only with
respect to Sunesis’s rights and Millennium’s obligations); 5.1.3 (License for
Reverted Licensed Products); 6.1 (Research Milestones); 6.2 (Development
Milestones); 6.3 (Royalties on Annual Net Sales of Licensed Products); 6.4
(Royalties on Net Sales of Reverted Licensed Products (except that any royalties
payable by Sunesis thereunder, commencing upon such termination and continuing
thereafter, shall be reduced by [ * ]); 6.5 (Royalty Term); Article 8
(Diligence); Article 9 (Intellectual Property) (other than Sections 9.2.2 and
9.2.3, which shall terminate); and Exhibit 8.2 (Reverted Licensed Products)
shall survive, in addition to those provisions surviving under Section 13.8.

(b) Subject to the rights of Biogen Idec under the Millennium-Biogen Agreement,
Millennium shall control prosecution of all the Biogen Idec Collaboration
Patents and Joint Sunesis-Biogen Collaboration Patents at its own expense, only
for such Patent Rights that are related to the Raf Target, Licensed Compounds
and Licensed Products. Sunesis shall control prosecution of all Sunesis
Collaboration Patents at its own expense for such Sunesis Collaboration Patents
that are related to the Raf Target, Licensed Compounds and Licensed Products, as
the case may be, in addition to the prosecution rights that Sunesis has pursuant
to Section 9.2.2(b). Sunesis shall be given the opportunity to review
Millennium’s activities and reasonably consult with Millennium with respect to
such Joint Sunesis-Biogen Collaboration Patents, and Millennium shall in good
faith consider including in such patent applications such claims as Sunesis
reasonably requests. Millennium shall keep Sunesis reasonably informed as to the
status of such patent matters, including by providing Sunesis with (i) copies of
any documents relating to such Joint Sunesis-Biogen Collaboration Patents which
Millennium receives from any patent office within twenty (20) days of receipt
thereof, including notice of all interferences, reissues, reexaminations,
oppositions or requests for patent term extensions, and (ii) the opportunity to
review and comment on any documents relating to such Joint Sunesis-Biogen
Collaboration Patents which will be filed in any patent office as soon
practicable but in all cases at least twenty (20) days prior to such filing. All
costs associated with filing, prosecuting, issuing and maintaining such patent
applications and patents within the Sunesis Core Technology shall be borne by
Sunesis. In conducting the prosecution activities described in this
Section 13.5.3(b), each Party shall employ reasonable efforts not to
substantially negatively impact the other Party’s rights under the surviving
provisions of this Agreement.

 

-43-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

(c) Millennium’s rights with respect to Co-Funded Products and the Co-Funded
Option shall be as follows:

(i) With respect to any Co-Funded Product for which Sunesis has exercised its
Co-Funding Option, and for which Millennium has not obtained Regulatory Approval
in any territory in the Co-Funded Territory for such Co-Funded Product, in each
case as of the effective date of such termination, such Co-Funded Product shall
become a Reverted Licensed Product in accordance with Section 8.2 and Exhibit
8.2 and Sunesis shall thereafter pay royalties to Millennium on Net Sales of
such Reverted Licensed Product in accordance with Section 6.4.

(ii) With respect to any Co-Funded Product for which Sunesis has exercised its
Co-Funding Option, and for which Millennium has obtained Regulatory Approval in
any territory in the Co-Funded Territory for such Co-Funded Product, in each
case as of the effective date of such termination, Sunesis’s rights and
obligations under Section 2.2.3 shall survive, and Millennium shall pay
royalties on any such Co-Funded Products in accordance with Section 6.3.2.
Millennium shall no longer be obligated to provide the detailed plans required
of a Co-Development Plan and Budget to Sunesis, but shall provide Sunesis with
annual budgets of post Phase I Development Costs for any such Co-Funded
Products. Sunesis’s Co-Funding Option with respect to future Licensed Products
shall terminate, as will Article 3, as well as Sunesis’s right to participate in
the JDC under Section 4.3 and any Licensed Product Teams under Section 2.3.

(iii) Sunesis’s Co-Funding Option under Section 2.2 with respect to future
Licensed Products shall continue (i.e., with respect to Licensed Products that
are not Co-Funded Products as of the effective date of such termination),
provided that Millennium shall no longer be obligated to provide for each
Licensed Product the detailed plans and clinical data required of an Initial
Development Plan and Phase II Notice pursuant to Section 2.2.1. Millennium
shall, however, provide Sunesis with annual budgets of post Phase I Development
Costs for such Co-Funded Product in accordance with the timetable for a Phase II
Notice set forth in Section 2.2.1, and shall provide reasonable cooperation to
Sunesis in evaluating such Co-Funded Product and the post Phase I Development
Costs related thereto, including consulting with Sunesis in good faith regarding
such annual budgets and the financial, scientific and regulatory assumptions
reflected therein.

13.6. Termination by Millennium for Convenience. In the event of termination of
this Agreement by Millennium pursuant to Section 13.4, in addition to those
provisions surviving under Section 13.8, the following shall apply, only with
respect to Licensed Compounds and Licensed Products (including terminated PDK
Products):

13.6.1 Sections 2.5.1 (Research Records); 2.5.2 (Inspections); Articles 2
(Product Development); 3 (Product Commercialization); 4 (Management); 5.1.3
(License for Reverted Licensed Products); 6.1 (Research Milestones); 6.2
(Development Milestones); 6.3 (Royalties on Annual Net Sales of Licensed
Products); 6.4 (Royalties on Net Sales of Reverted Licensed Products) (except
that any royalties payable by Sunesis thereunder, commencing upon such
termination and continuing thereafter, shall be reduced by [ * ]); Section 6.5
(Royalty Term); Article 8 (Diligence); Article 9 (Intellectual Property) (other
than Sections 9.2.2 and 9.2.3, which shall terminate); and Exhibit 8.2 (Reverted
Licensed Products) shall survive, in addition to those provisions surviving
under Section 13.8.

 

-44-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

13.6.2 Subject to the rights of Biogen Idec under the Millennium-Biogen
Agreement, Millennium shall control prosecution of all the Biogen Idec
Collaboration Patents and Joint Sunesis-Biogen Collaboration Patents at its own
expense, only for such Patent Rights that are related to the Raf Target,
Licensed Compounds and Licensed Products. Sunesis shall control prosecution of
all Sunesis Collaboration Patents at its own expense, only for such Sunesis
Collaboration Patents that are related to the Raf Target, Licensed Compounds and
Licensed Products. Sunesis shall be given the opportunity to review Millennium’s
activities and provide input with respect to such Joint Sunesis-Biogen
Collaboration Patents, and Millennium shall in good faith consider including in
such patent applications such claims as Sunesis reasonably requests. Millennium
shall keep Sunesis reasonably informed as to the status of such patent matters,
including by providing Sunesis with (i) copies of any documents relating to such
Joint Sunesis-Biogen Collaboration Patents which Millennium receives from any
patent office within twenty (20) days of receipt thereof, including notice of
all interferences, reissues, reexaminations, oppositions or requests for patent
term extensions, and (ii) the opportunity to review and comment on any documents
relating to such Joint Sunesis-Biogen Collaboration Patents which will be filed
in any patent office as soon practicable but in all cases at least twenty
(20) days prior to such filing. All costs associated with filing, prosecuting,
issuing and maintaining the Sunesis Core Technology shall be borne by Sunesis.
In conducting the prosecution activities described in this Section 13.6.2, each
Party shall employ reasonable efforts not to substantially negatively impact the
other Party’s rights under the surviving provisions of this Agreement.

13.6.3 Millennium’s rights with respect to Co-Funded Products and the Co-Funded
Option shall be as follows:

(a) With respect to any Co-Funded Product for which Sunesis has exercised its
Co-Funding Option, and for which Millennium has not obtained Regulatory Approval
in any territory in the Co-Funded Territory for such Co-Funded Product, in each
case as of the effective date of such termination, such Co-Funded Product shall
become a Reverted Licensed Product in accordance with Section 8.2 and Exhibit
8.2 and Sunesis shall thereafter pay royalties to Millennium on Net Sales of
such Reverted Licensed Product in accordance with Section 6.4.

(b) With respect to any Co-Funded Product for which Sunesis has exercised its
Co-Funding Option, and for which Millennium has obtained Regulatory Approval in
any territory in the Co-Funded Territory for such Co-Funded Product, in each
case as of the effective date of such termination, Sunesis’s rights and
obligations under Section 2.2.3 shall survive, and Millennium shall pay
royalties on any such Co-Funded Products in accordance with Section 6.3.2.
Millennium shall no longer be obligated to provide the detailed plans required
of a Co-Development Plan and Budget to Sunesis, but shall provide Sunesis with
annual budgets of post Phase I Development Costs for any such Co-Funded
Products. Sunesis’s Co-Funding Option with respect to future Licensed Products
shall terminate, as will Article 3, as well as Sunesis’s right to participate in
the JDC under Section 4.3 and any Licensed Product Teams under Section 2.3.

 

-45-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

(c) Sunesis’s Co-Funding Option under Section 2.2 with respect to future
Licensed Products shall continue (i.e., with respect to Licensed Products that
are not Co-Funded Products as of the effective date of such termination),
provided that Millennium shall no longer be obligated to provide for each
Licensed Product the detailed plans and clinical data required of an Initial
Development Plan and Phase II Notice pursuant to Section 2.2.1. Millennium
shall, however, provide Sunesis with annual budgets of post Phase I Development
Costs for such Co-Funded Product in accordance with the timetable for a Phase II
Notice set forth in Section 2.2.1, and shall provide reasonable cooperation to
Sunesis in evaluating such Co-Funded Product and the post Phase I Development
Costs related thereto, including consulting with Sunesis in good faith regarding
such annual budgets and the financial, scientific and regulatory assumptions
reflected therein.

13.7. Transition of Information and Materials. With respect to a Party’s
obligation to transition Collaboration Technology, information and material with
respect to a particular Licensed Compound, each Party shall cooperate fully (and
cause its Affiliates to cooperate fully) with the other Party to facilitate a
smooth and prompt transition of Collaboration Technology, information and
materials that are necessary or useful for the receiving Party to exercise its
licensed rights hereunder with respect to such Licensed Compound.

13.8. Survival Sections. In addition to the provisions set forth in Sections
13.5.2, 13.5.3 and 13.6 above, as applicable, the following provisions shall
survive the expiration or termination of this Agreement for any reason:
Articles 1 (Definitions), 7 (Payments, Books and Records), 10 (Confidentiality),
11 (Representations and Warranties), 12 (Indemnification), 13 (Term and
Termination), 14 (Dispute Resolution) and 15 (Miscellaneous); and Sections
5.1.1, 5.1.2 and 16.4(b) and (c). In the event of termination of this Agreement
by Sunesis pursuant to Section 13.4, in addition to those provisions surviving
under Section 13.8, the effects of an uncured failure to use Required Efforts
under Section 16.4 shall apply.

ARTICLE 14

DISPUTE RESOLUTION

14.1. Escalation to Senior Executives. In the event of a dispute or matter of
significant concern arises between the Parties, then at the request of either
Party, the matter shall be escalated to a senior executive from each Party. Such
senior executive shall be either the CEO or President of such Party, or another
senior executive of such Party with the title of Vice President or higher and
who has direct management responsibility for the matter in dispute. Upon such
request, such senior executives shall make themselves reasonably available to
meet, and shall meet either by telephone or if, specifically requested, in
person, to attempt to resolve such matter, and shall thereafter continue to use
good faith efforts to attempt to resolve such matter unless it becomes clear
that the matter cannot be resolved by mutual agreement. Thereafter either Party
may pursue such legal process as is otherwise available under applicable law.

14.2. Injunctive Relief. This Article 14 shall not be construed to prohibit
either Party from seeking preliminary or permanent injunctive relief,
restraining order or degree of specific performance in any court of competent
jurisdiction to the extent not prohibited by this Agreement. For avoidance of
doubt, any such equitable remedies provided under this Article 14 shall be
cumulative and not exclusive and are in addition to any other remedies, which
either Party may have under this Agreement or applicable law.

 

-46-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

14.3. Matters to Proceed to Court. Notwithstanding the foregoing, any dispute
relating to the determination of validity of a Party’s patents or other issues
relating solely to a Party’s intellectual property and any dispute asserting
breach of this Agreement or of the representations and warranties made hereunder
shall be submitted exclusively to the federal court in Delaware, and the Parties
hereby consent to the jurisdiction and venue of such court.

ARTICLE 15

MISCELLANEOUS

15.1. Governing Laws. This Agreement and any dispute arising from the
construction, performance or breach hereof shall be governed by and construed,
and enforced in accordance with, the laws of the state of Delaware, without
reference to conflicts of laws principles.

15.2. Waiver. It is agreed that no waiver by either Party hereto of any breach
or default of any of the covenants or agreements herein set forth shall be
deemed a waiver as to any subsequent or similar breach or default.

15.3. Assignment. This Agreement shall not be assignable by either Party without
the written consent of the other Party hereto, except either Party may assign
this Agreement without such consent to its Affiliates, or to an entity that
acquires all or substantially all of the business or assets of such Party
whether by merger, reorganization, acquisition, sale, or otherwise; provided,
however, that the assignee shall agree in writing to be bound by the terms and
conditions of this Agreement, and that in the case of such an acquisition of all
or substantially all of the business or assets of a Party, such assignment shall
[ * ]. Notwithstanding any other provision in this Agreement, [ * ] involving
Sunesis shall not be deemed to be a breach of this Agreement or otherwise
require [ * ], provided that such [ * ] shall not [ * ] to the Sunesis Licensed
Patents and Sunesis Core Technology with respect to: the [ * ]; Biogen Idec
Collaboration Patents; Joint Sunesis-Biogen Collaboration Patents; Development
Technology; Other Millennium Technology; and Confidential Information of
Millennium.

15.4. Independent Contractors. The relationship of the Parties hereto is that of
independent contractors. The Parties hereto are not deemed to be agents,
partners or joint venturers of the others for any purpose as a result of this
Agreement or the transactions contemplated thereby.

15.5. Compliance with Laws. In exercising their rights under this license, the
Parties shall fully comply in all material respects with the requirements of any
and all applicable laws, regulations, rules and orders of any governmental body
having jurisdiction over the exercise of rights under this license including
those applicable to the development, manufacture, distribution, import and
export and sale of Products pursuant to this Agreement.

15.6. Patent Marking. Millennium agrees to mark and use reasonable efforts to
make all its Sublicensees mark all Licensed Products sold pursuant to this
Agreement in accordance with the applicable statute or regulations relating to
patent marking in the country or countries of

 

-47-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

manufacture and sale thereof. Sunesis agrees to mark and use reasonable efforts
to make its Sublicensees mark all Reverted Licensed Products and PDK Products
sold pursuant to this Agreement in accordance with the applicable statute or
regulations relating to patent marking in the country or countries of
manufacture and sale thereof.

15.7. Notices. All notices, requests and other communications hereunder shall be
in writing and shall be personally delivered or by registered or certified mail,
return receipt requested, postage prepaid, in each case to the respective
address specified below, or such other address as may be specified in writing to
the other Parties hereto and shall be deemed to have been given upon receipt:

 

Sunesis:   

Sunesis Pharmaceuticals, Inc.

395 Oyster Point Boulevard, Suite 400

South San Francisco, California 94080

Attn: Chief Executive Officer

With a copy to:   

Cooley LLP

3175 Hanover St.

Palo Alto, California 94304-1050

Attn: Glen Sato

Millennium   

Millennium Pharmaceuticals, Inc.

40 Landsdowne Street

Cambridge, Massachusetts 02139

Attn: General Counsel

With a copy to:   

Millennium Pharmaceuticals, Inc.

40 Landsdowne Street

Cambridge, Massachusetts 02139

Attn: Head Oncology Therapeutic Area Unit

15.8. Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect to the fullest
extent permitted by law without said provision, and the Parties shall amend the
Agreement to the extent feasible to lawfully include the substance of the
excluded term to as fully as possible realize the intent of the Parties and
their commercial bargain. If a Party seeks to avoid a provision of this
Agreement by asserting that such provision is invalid, illegal or otherwise
unenforceable, the other Party shall have the right to terminate this Agreement
upon sixty (60) days’ prior written notice to the asserting Party, unless such
assertion is eliminated and cured within such sixty (60) day period. If
Millennium has sought to so avoid a provision of this Agreement, such
termination shall be deemed a termination by Millennium under Section 13.4
above, and if Sunesis has sought such an avoidance, such termination shall be
deemed a termination by Millennium for breach by Sunesis under Section 13.2
above.

 

-48-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

15.9. Advice of Counsel. Sunesis and Millennium have each consulted counsel of
their choice regarding this Agreement, and each acknowledges and agrees that
this Agreement shall not be deemed to have been drafted by one Party or another
and will be construed accordingly.

15.10. Performance by Affiliates; Warranty. Millennium may exercise any right or
discharge any obligation hereunder through any of its Affiliates. Each Party
hereby warrants and guarantees the performance of any and all rights and
obligations of this Agreement by its Affiliates and Sublicensees.

15.11. Complete Agreement. This Agreement with its Exhibits, together with the
Three Party Agreement, constitutes the entire agreement, both written and oral,
between the Parties with respect to the subject matter hereof, and all prior
agreements respecting the subject matter hereof, either written or oral, express
or implied, shall be abrogated, canceled, and are null and void and of no
effect. No amendment or change hereof or addition hereto shall be effective or
binding on either of the Parties hereto unless reduced to writing and executed
by the respective duly authorized representatives of Sunesis and Millennium.

15.12. Headings. The captions to the several Sections and Articles hereof are
not a part of this Agreement, but are included merely for convenience of
reference and shall not affect its meaning or interpretation.

15.13. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same agreement.

ARTICLE 16

DEVELOPMENT AND COMMERCIALIZATION OF PDK COMPOUNDS AND PDK PRODUCTS

16.1 License to Sunesis. Subject to the terms and conditions of this Agreement,
Millennium hereby grants to Sunesis a worldwide, exclusive (even as to
Millennium) license under the Millennium Licensed Technology, with the right to
grant and authorize sublicenses as provided in Section 5.2 of the Agreement and,
subject to Section 16.5, to research, develop, perform regulatory activities
for, make, have made, use, import, offer for sale, sell and otherwise exploit
PDK Compounds and PDK Products in the Field.

16.2 Transition. During the [ * ] following the Amendment Effective Date,
Millennium shall cooperate fully with Sunesis and shall, promptly after the
Amendment Effective Date, provide Sunesis with copies of all data, documentation
and information provided by Biogen Idec to Millennium relating to the PDK
Compounds (to the extent not previously provided), and Sunesis shall have the
right to use and disclose such items.

16.3 Reporting. Sunesis shall provide Millennium with a Diligence Summary
(describing activities conducted in the previous [ * ] with respect to [ * ],
notwithstanding language to the contrary regarding frequency in Section 1.15. [
* ], Sunesis shall include in the Diligence Summary [ * ] of such PDK Product.
The Parties acknowledge and agree that due to launch timing, this may require an
additional Diligence Summary for such year.

 

-49-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

16.4 Diligence. (a) Sunesis shall use Required Efforts to research, develop,
perform regulatory activities and commercialize a PDK Product within the Field
based upon the Millennium Licensed Technology. “Required Efforts” shall mean [ *
] for a compound or product of similar market potential and at a similar stage
in its development or product life, taking into account, without limitation,
with respect to a product issues of safety and efficacy, product profile, the
proprietary position of the product, the then current competitive environment
for the product and the likely timing of the product’s entry into the market,
the regulatory environment of the product, and other relevant scientific,
technical and commercial factors. Sunesis agrees to keep Millennium fully
informed regarding the development, regulatory and commercialization activities
with respect to the PDK Product by providing reports to Millennium at least
annually regarding ongoing activities being undertaken with respect to PDK
Products. This Section 16.4 shall not limit other provisions of this Agreement
that address the provision of information regarding PDK Products or PDK
Compounds. If Sunesis materially fails to use Required Efforts to develop and
commercialize a PDK Product, and Sunesis shall continue to materially fail to
use Required Efforts to develop and commercialize a PDK Product for [ * ] after
written notice thereof from Millennium, then Millennium shall have the right to
terminate the license granted to Sunesis under Section 16.1 and to assume the
development and commercialization of such PDK Product using Required Efforts,
upon written notice to Sunesis.

(b) Upon such termination or for termination by Sunesis in accordance with
Section 13.4: (i) all PDK Products shall no longer be deemed PDK Products but
shall instead be deemed Licensed Products and shall be subject to Millennium’s
licenses under Section 5.1 of the Agreement, except that terminated PDK Products
shall not become [ * ], (ii) all references in the Agreement to PDK Compounds
and PDK Products shall be deemed references to Licensed Compounds and Licensed
Products, respectively, except that terminated PDK Products shall not become [ *
], (ii) all rights and obligations under the Agreement with respect to Licensed
Compounds and Licensed Products shall apply to the terminated PDK Compounds and
PDK Products, except that terminated PDK Products shall not become [ * ],
milestones payable by Millennium to Sunesis for such Licensed Products (that
were previously PDK Products) shall be as set forth in Section 17.2 below (and
not in Sections 6.1 and 6.2 of the Agreement) and royalties payable by
Millennium to Sunesis on Net Sales of such Licensed Products (that were
previously PDK Products) shall be as set forth in Section 17.3 below (and not in
Section 6.3 of the Agreement), provided that such royalties shall be payable by
Millennium to Sunesis at rates that are [ * ] of the rates set forth in
Section 17.3 below, (iv) the terms of Section 2 of Exhibit 8.2 of the Agreement
shall apply (as applied to PDK Products in place of Reverted Licensed Products),
(v) Millennium shall have the right to control prosecution of the Patent Rights
described in Section 9.2.2(b) of the Agreement in accordance with
Section 9.2.2(a) of the Agreement (with costs borne by Millennium) except that
Millennium shall have no reporting or consulting obligations to Sunesis, and
(vi) Millennium shall have the right to enforce and defend the Patent Rights
described in Section 9.3.5 above in accordance with Section 9.3.2 of the
Agreement.

(c) In the event that there is a good faith dispute as to whether the activities
of Sunesis constitute Required Efforts under this Section 16.4, such dispute
shall be referred to the Parties’ respective Chief Medical Officers (or a Vice
President with responsibility for clinical research of such Party as the
equivalent if there is no such Chief Medical Officer of a Party) for

 

-50-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

resolution in accordance with Section 8.5 of the Agreement (as applied to a PDK
Product in place of a Co-Funded Product or Reverted Licensed Product). The
Parties by mutual agreement have not formed the Joint Steering Committee as of
the Amendment Effective Date.

16.5 [ * ]. (a) Sunesis shall not [ * ], except as permitted by this
Section 16.5. Sunesis hereby grants Millennium [ * ] as detailed in this
Section 16.5. Prior to [ * ], other than in connection with [ * ], Sunesis shall
notify Millennium in writing. Such written notice shall include without
limitation [ * ]. Millennium shall have [ * ] from such notice to notify Sunesis
that it [ * ]. Millennium shall have a period of [ * ] following the date of
such notice from Millennium to [ * ], including without limitation [ * ].

(b) If the Parties do not [ * ], or if Millennium notifies Sunesis in writing [
* ] regarding such [ * ], then Sunesis shall have no further obligations with
respect to such [ * ] under this Section 16.5 during the [ * ]; provided that
during the [ * ], if Millennium notified Sunesis of its [ * ], Sunesis shall not
[ * ]. In the event that (i) the [ * ], or (ii) Sunesis does not [ * ], then
Sunesis shall be obligated again to notify Millennium in writing pursuant to
this Section 16.5 [ * ] in the case of (ii) of this subsection), and this
Section 16.5 shall again apply to each [ * ]. Sunesis shall provide Millennium’s
legal counsel with a copy of [ * ] solely to enable Millennium to confirm
compliance with the terms of this Section 16.5, which written [ * ] shall
constitute Confidential Information of Sunesis. For clarity, this Section 16.5
shall not apply to a [ * ] with a distributor for PDK Product(s).

ARTICLE 17

PAYMENTS FOR PDK COMPOUNDS AND PDK PRODUCTS

17.1 Upfront Payment. Sunesis shall pay Millennium [ * ] within [ * ] of the
Amendment Effective Date.

17.2 Milestones. Sunesis shall notify Millennium within ten (10) business days
after the first achievement by a PDK Product of each of the following milestone
events, and shall pay to Millennium the following amounts within thirty
(30) days following the first achievement of each such event by Sunesis or its
Affiliates or Sublicensees:

 

Milestone

   Payment Amount  

[Start of GLP clinical toxicology testing of a PDK Product

   $ 100,000   

Filing of the first Investigational New Drug Application for a PDK Product with
the FDA

   $ 100,000   

First Regulatory Approval of a PDK Product in the U.S.

   $ 5,000,000   

First Regulatory Approval of a PDK Product by the EMA

   $ 4,000,000 ] 

 

-51-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Milestone payments will be due only if achieved by a PDK Product that is [ * ].
Each milestone payment will be payable one time only, regardless of the number
of PDK Products to achieve the milestone event or the number of times the event
is achieved by a PDK Product. Each milestone payment shall be non-refundable and
non-creditable against other amounts due Millennium under the Agreement. If a
milestone for a PDK Product under Section 17.2 is achieved with respect to such
PDK Product before a prior milestone for such PDK Product, then the earlier
milestone payments shall then also be due with respect to such PDK Product.

17.3 Royalties.

(a) Generally. Subject to Sections 17.3(b) and (c), Sunesis shall pay to
Millennium a royalty on Net Sales by Sunesis, its Affiliates and Sublicensees of
PDK Products on a PDK Product-by-PDK Product basis, equal to the percentage of
such Net Sales set forth below:

 

Annual Net Sales

   Royalty on Net Sales  

Portion of Annual Net Sales of such PDK Product less than $[ * ]

     [ * ] % 

Portion of Annual Net Sales of such PDK Product greater than or equal to $[ * ]
and less than $[ * ]

     [ * ] % 

Portion of Annual Net Sales of such PDK Product greater than or equal to $[ * ]
and less than or equal to $[ * ]

     [ * ] % 

Portion of Annual Net Sales of such PDK Product greater than $[ * ]

     [ * ] % 

For purposes of the foregoing, “Annual Net Sales” shall mean, for a particular
PDK Product, the aggregate of the Net Sales, in a particular calendar year, of
such PDK Product in each country in which such PDK Product is covered by a Valid
Claim of a Millennium Licensed Patent.

(b) Third Party Patents. If: (i) a [ * ] of a Third Party should be in force in
any country covering the practice of the Millennium Licensed Technology with
respect to the manufacture, use or sale of any PDK Product, (ii) it should prove
in Sunesis’s reasonable judgment, after consultation with Millennium, [ * ] for
Sunesis to commercialize such PDK Product without obtaining a royalty bearing
license from such Third Party [ * ] (with such agreement not to be unreasonably
withheld or delayed), and (iii) the royalty paid to such Third Party is directed
to the practice of rights granted to Sunesis under Section 16.1 with respect to
such PDK Product, then Sunesis shall be entitled to a credit against the royalty
payments due under Section 17.3(a) with respect to the same PDK Product in such
country of an amount equal to [ * ] of the royalty paid to such Third Party for
such PDK Product in such country, arising from the practice of such Millennium
Licensed Technology with respect to the manufacture, use or sale of the PDK
Product in said country, with such credit not to exceed [ * ] of the royalty
otherwise due under this Agreement for such PDK Product in such country.

 

-52-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

(c) Royalty Term. The royalties due pursuant to Section 17.3(a) shall be payable
on a country-by-country and PDK Product-by-PDK Product basis commencing on the
first commercial sale in a country and continuing until the expiration of the
last Valid Claim of the Millennium Licensed Patents Covering the sale or use of
the relevant PDK Product in such country.

17.4 Payment Terms. The payment terms of Article 7 of the Agreement will apply
to payments made by Sunesis under this Article 17.

* * * * *

 

-53-

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their authorized representatives and delivered in duplicate
originals as of the Amendment Effective Date.

 

MILLENNIUM PHARMACEUTICALS, INC.     SUNESIS PHARMACEUTICALS, INC. By:  

/s/ Anna Protopapas

    By:  

/s/ Daniel N. Swisher, Jr.

Name:   Anna Protopapas     Name:  

Daniel N. Swisher, Jr.

Title:   President     Title:  

CEO and President

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

EXHIBIT 1.4(a)

RAF Portfolio

 

Country

   Case Type   Status   Title   Filing Date   Application
Number   Publication
Number   Publication
Date   Patent
Number   Grant
Date

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]   20-Dec-12]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]      

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Country

   Case Type   Status   Title   Filing Date   Application
Number   Publication
Number   Publication
Date   Patent
Number   Grant
Date

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]       [ * ]  

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]     [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]    

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]        

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

PDK Portfolio

 

Country

  

Case Type

   Status    Title    Filing Date    Application
Number    Publication
Number    Publication
Date    Patent
Number    Grant
Date

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]            

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]            

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]      

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]          [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]      

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]          [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]          [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]          [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]          [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]            

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]          [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]      

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]      

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]            

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]      

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]      

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]            

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]            

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]            

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]       [ * ]      

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]      

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]      

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]      

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]            

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]            

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]      

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]            

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]            

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]            

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]            

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Country

  

Case Type

   Status    Title    Filing Date    Application
Number    Publication
Number    Publication
Date    Patent
Number    Grant
Date

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]            

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]      

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ]      

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]       [ * ]      

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]    [ * ]            

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

EXHIBIT 1.41

Sunesis Core Technology

 

Sunesis No.

  

Serial No.

  

Title

  

Status

SU-100

  

US

09/105,372

  

Methods for Rapidly Identifying Small

Organic Molecule Ligands for Binding to

Biological Target Molecules

   Issued as U.S. Patent No. 6,335,155

SU-100

D1C1

  

US

10/043,833

  

Methods for Rapidly Identifying

Small Organic Molecule Ligands for Binding to

Biological Target Molecules

   allowed

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Sunesis No.

  

Serial No.

  

Title

  

Status

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Sunesis No.

  

Serial No.

  

Title

  

Status

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

      [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

EXHIBIT 1.44

[ * ] Target Selectivity

[ * ]

 

Name

   Units/Amount   Source   Catalog Number   Storage

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]oC

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]oC

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]oC

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]oC, [ * ]

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]oC

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]oC

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]oC

[ * ]

   [ * ]   [ * ]   [ * ]   [ * ]oC

[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

[ * ] Cellular Assay for [ * ]

[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

[ * ] Cellular Assay [ * ]

[ * ]

 

     1      2      3
[ * ]      4
[ * ]      5
[ * ]      6
[ * ]      7
[ * ]      8
[ * ]      9
[ * ]      10
[ * ]      11      12  

[ * ]

     [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [ * ]
        [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [
* ]   

[ * ]

     [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [ * ]
        [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [
* ]   

[ * ]

     [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [ * ]
        [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [
* ]   

[ * ]

     [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [ * ]
        [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [
* ]   

[ * ]

     [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [ * ]
        [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [
* ]   

[ * ]

     [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [ * ]
        [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [
* ]   

[ * ]

     [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [ * ]
        [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [
* ]   

[ * ]

     [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [ * ]
        [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [
* ]   

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

[ * ] Enzyme Assay [ * ]

[ * ]

 

     1      2      3      4      5      6      7      8      9      10      11  
   12  

[ * ]

     [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [ * ]
        [ * ]         [ * ]         [ * ]         [ * ]         [ * ]        
[ * ]   

[ * ]

     [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [ * ]
        [ * ]         [ * ]         [ * ]         [ * ]         [ * ]        
[ * ]   

[ * ]

     [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [ * ]
        [ * ]         [ * ]         [ * ]         [ * ]         [ * ]        
[ * ]   

[ * ]

     [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [ * ]
        [ * ]         [ * ]         [ * ]         [ * ]         [ * ]        
[ * ]   

[ * ]

     [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [ * ]
        [ * ]         [ * ]         [ * ]         [ * ]         [ * ]        
[ * ]   

[ * ]

     [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [ * ]
        [ * ]         [ * ]         [ * ]         [ * ]         [ * ]        
[ * ]   

[ * ]

     [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [ * ]
        [ * ]         [ * ]         [ * ]         [ * ]         [ * ]        
[ * ]   

[ * ]

     [ * ]         [ * ]         [ * ]         [ * ]         [ * ]         [ * ]
        [ * ]         [ * ]         [ * ]         [ * ]         [ * ]        
[ * ]   

[ * ].

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

EXHIBIT 8.2

Reverted Licensed Product

Section 1. Reverted Licensed Product.

1.1 Millennium shall cooperate fully with Sunesis and shall provide Sunesis with
all data, documentation, information and materials generated or used by
Millennium in the development, production or other exploitation of such Reverted
Licensed Product, and Sunesis shall have the right to use and disclose such
items.

1.2 To the extent not already terminated, the licenses granted to Millennium
under Section 5.1 shall terminate with respect to such Reverted Licensed
Product.

1.3 All right, title and interest in and to (i) all regulatory filings related
to the Reverted Licensed Product, including all INDs, NDAs and all information
and correspondence related thereto, and (ii) any trademarks specific to the
Reverted Licensed Product shall be transferred and assigned to Sunesis.

1.4 Millennium shall cooperate fully with Sunesis upon Sunesis’s request to
assign to Sunesis, or otherwise secure for Sunesis the benefits of, any
arrangement between Millennium and a Third Party related to the development,
production or exploitation of such Reverted Licensed Product, including clinical
research agreements, manufacturing and supply agreements and distribution
agreements. In the event that such Reverted Licensed Product was manufactured by
Millennium, then Millennium shall continue to provide Sunesis at fully loaded
cost plus a 15% cost of capital charge with quantities of Reverted Licensed
Products reasonably ordered by Sunesis within twelve (12) months after the date
of transition.

1.5 Without limiting the foregoing, Millennium shall use reasonable efforts to
implement the provisions of this Exhibit 8.2 and to ensure orderly transition
and uninterrupted development of the Reverted Licensed Product. Sunesis shall
promptly reimburse Millennium’s reasonable out-of-pocket costs with respect to
activities, services and materials provided by Millennium under Section 1 of
this Exhibit 8.2.

Section 2. Termination of a Reverted Licensed Product and Reversion to
Millennium.

2.1 Sunesis shall cooperate fully with Millennium and shall provide Millennium
with all data, documentation, information and materials generated or used by
Sunesis in the development, production or other exploitation of such Reverted
Licensed Product, and Millennium shall have the right to use and disclose such
items.

2.2 All right, title and interest in and to (i) all regulatory filings related
to such Reverted Licensed Product, including all INDs, NDAs and all information
and correspondence related thereto, and (ii) any trademarks specific to the
Reverted Licensed Product shall be transferred and assigned to Millennium.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

2.3 Sunesis shall cooperate fully with Millennium upon Millennium’s request to
assign to Millennium, or otherwise secure for Millennium the benefits of, any
arrangement between Sunesis and a Third Party related to the development,
production or exploitation of such Reverted Licensed Product, including clinical
research agreements, manufacturing and supply agreements and distribution
agreements. In the event that such Reverted Licensed Product was manufactured by
Sunesis, then Sunesis shall continue to provide Millennium at fully loaded cost
plus a 15% cost of capital charge with quantities of such Reverted Licensed
Product reasonably ordered by Millennium within twelve (12) months after the
date of transition.

2.4 Without limiting the foregoing, Sunesis shall use reasonable efforts to
implement the provisions of this Exhibit 8.2 and to ensure orderly transition
and uninterrupted development of such Reverted Licensed Product. Millennium
shall promptly reimburse Sunesis’s reasonable out-of-pocket costs with respect
to activities, services and materials provided by Sunesis under Section 2 of
this Exhibit 8.2.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.